Exhibit 10.1

Execution Version

ASSET PURCHASE AGREEMENT

among

INTERPOINT PARTNERS, LLC

(“Seller”),

the Members of Seller,

IPP ACQUISITION, LLC

(“Purchaser”),

and

STREAMLINE HEALTH SOLUTIONS, INC.

(“Parent”)

Dated as of December 7, 2011



--------------------------------------------------------------------------------

Table of Contents

 

September 30,         Page  

Article 1 DEFINITIONS

       1   

Article 2 PURCHASE AND SALE OF ASSETS

       1   

Section 2.1 Purchase and Sale of Assets

       1   

Section 2.2 Excluded Assets

       3   

Section 2.3 Assumption of Liabilities

       3   

Section 2.4 Further Assurances

       5   

Article 3 PURCHASE PRICE AND PRORATIONS OF CERTAIN LIABILITIES

       6   

Section 3.1 Initial Purchase Price

       6   

Section 3.2 Earnout Consideration

       7   

Section 3.3 Convertible Note

       8   

Section 3.4 Working Capital Adjustment.

       8   

Section 3.5 Prorations

       11   

Section 3.6 Allocation of Purchase Price

       11   

Section 3.7 Sales and Transfer Taxes

       11   

Article 4 CLOSING

       11   

Section 4.1 Closing

       11   

Article 5 REPRESENTATIONS, WARRANTIES, AND AGREEMENTS OF SELLER

       12   

Section 5.1 Organization and Standing

       12   

Section 5.2 Authority; Consents

       12   

Section 5.3 Subsidiaries; Investments in Other Entities

       12   

Section 5.4 Real Property

       13   

Section 5.5 Environmental Matters

       13   

Section 5.6 Title to and Condition of Purchased Assets

       14   

Section 5.7 Taxes

       14   

Section 5.8 Litigation

       15   

Section 5.9 Financial Statements

       15   

Section 5.10 Accounts Payable; Accrued Expenses; Indebtedness

       15   

Section 5.11 Transactions with Affiliates

       16   

Section 5.12 Capital Expenditure Plans

       16   

Section 5.13 Absence of Undisclosed Liabilities

       16   

Section 5.14 Customers

       16   

Section 5.15 Material Contracts

       16   

Section 5.16 No Defaults

       17   

Section 5.17 Receivables

       17   

Section 5.18 Employment Matters

       17   

Section 5.19 Employees

       17   

Section 5.20 Employee Benefit Plans and Other Plans

       18   

Section 5.21 Licenses and Permits

       18   

 

i



--------------------------------------------------------------------------------

September 30,

Section 5.22 Governmental Reports

       18   

Section 5.23 Compliance with Laws

       19   

Section 5.24 Intellectual Property

       19   

Section 5.25 Powers of Attorney

       20   

Section 5.26 Insurance

       20   

Section 5.27 Brokerage and Finder’s Fees

       20   

Section 5.28 Governing Documents

       21   

Section 5.29 No Changes

       21   

Section 5.30 Material Misstatements or Omissions

       22   

Article 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER and Parent

       22   

Section 6.1 Organization and Standing

       22   

Section 6.2 Authority; Consents

       23   

Section 6.3 Brokerage and Finder’s Fees

       23   

Section 6.4 Material Misstatements or Omissions

       23   

Article 7 PRE-CLOSING COVENANTS

       24   

Section 7.1 General

       24   

Section 7.2 Notices and Consents

       24   

Section 7.3 Operation of Business

       24   

Section 7.4 Access

       24   

Section 7.5 Notice of Developments; Update of Disclosure Schedules

       24   

Section 7.6 Exclusivity

       24   

Section 7.7 New Monthly Financials

       25   

Section 7.8 Press Releases

       25   

Article 8 CONDITIONS TO PURCHASER’S OBLIGATIONS TO CLOSE

       25   

Section 8.1 Representations and Warranties

       25   

Section 8.2 Consents

       25   

Section 8.3 Legal Proceeding

       26   

Section 8.4 Material Adverse Effect

       26   

Section 8.5 Permits

       26   

Section 8.6 Employment Agreements

       26   

Section 8.7 Damage to Purchased Assets

       26   

Section 8.8 Financing

       26   

Section 8.9 Discussions with Key Customers and Consultants

       26   

Section 8.10 Audit

       26   

Section 8.11 Closing Deliveries of Seller

       26   

Article 9 CONDITIONS TO SELLER’S OBLIGATIONS TO CLOSE

       28   

Section 9.1 Representations and Warranties

       28   

Section 9.2 Legal Proceeding

       28   

Section 9.3 Closing Deliveries of Purchaser

       28   

Article 10 TERMINATION

       29   

Section 10.1 Termination

       29   

 

ii



--------------------------------------------------------------------------------

September 30,

Article 11 REMEDIES

       30   

Section 11.1 General Indemnification Obligation

       30   

Section 11.2 Notice and Opportunity to Defend

       31   

Section 11.3 Survivability / Limitations on Indemnification

       32   

Section 11.4 Manner of Satisfying Losses

       34   

Section 11.5 Treatment of Indemnification Payments

       34   

Section 11.6 Materiality

       34   

Article 12 POST CLOSING COVENANTS

       34   

Section 12.1 Further Information

       34   

Section 12.2 Record Retention

       34   

Section 12.3 Tax Assistance

       35   

Section 12.4 No Assignment Causing Breach

       35   

Section 12.5 Employee Matters and Employee Benefits

       35   

Section 12.6 Further Assurances

       36   

Section 12.7 Mail, Bank Accounts and Other Receipts

       36   

Article 13 MISCELLANEOUS

       37   

Section 13.1 Seller Representative

       37   

Section 13.2 Assignment; Third Parties; Binding Effect

       38   

Section 13.3 Expenses

       38   

Section 13.4 Notices

       38   

Section 13.5 Counterparts

       39   

Section 13.6 Captions and Section Headings

       39   

Section 13.7 Possession of Purchased Assets

       39   

Section 13.8 Waivers

       39   

Section 13.9 Entire Agreement

       40   

Section 13.10 Governing Laws

       40   

Index of Appendices and Exhibits

 

Appendix A

  

Definitions

Appendix B

  

Members of Seller

Exhibit A

  

Form of Convertible Note

Exhibit B

  

Form of Registration Rights Agreement

Exhibit C

  

Form of Assignment and Assumption Agreement

Exhibit D

  

Form of Bill of Sale

Exhibit E

  

Form of Restrictive Covenant Agreement

 

iii



--------------------------------------------------------------------------------

Index of Schedules

 

Schedule 2.1(a)

  

Tangible Personal Property

Schedule 2.1(c)

  

Equipment and Other Personal Property Leases

Schedule 2.1(d)

  

Intellectual Property

Schedule 2.1(e)

  

Permits

Schedule 2.3(a)(ii)

  

Assumed Accrued Expenses

Schedule 2.3(a)(iii)

  

Assumed Contracts

Schedule 2.3(b)(i)

  

Excluded Accrued Expenses

Schedule 3.1(d)

  

Specified Seller Liabilities

Schedule 3.2(b)(i)

  

Seller Earnout Clients

Schedule 3.2(b)(ii)

  

Purchaser Earnout Clients

Schedule 3.2(c)

  

Prospective Licensees

Schedule 3.6

  

Allocation of Purchase Price

Schedule 5.2

  

Authority; Consents

Schedule 5.4

  

Real Property

Schedule 5.6

  

Title to and Conditions of Purchased Assets

Schedule 5.7

  

Taxes

Schedule 5.8

  

Litigation

Schedule 5.10(a)

  

Accounts Payable

Schedule 5.10(b)

  

Indebtedness

Schedule 5.14

  

Customers

Schedule 5.15

  

Material Contracts

Schedule 5.17

  

Receivables

Schedule 5.19

  

Employees

Schedule 5.20

  

Employee Benefit Plans and Other Plans

Schedule 5.22

  

Governmental Reports

Schedule 5.24

  

Intellectual Property

Schedule 5.25

  

Powers of Attorney

Schedule 5.26

  

Insurance

Schedule 5.27

  

Brokerage & Finder’s Fees

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of
December 7, 2011, among INTERPOINT PARTNERS, LLC, a Georgia limited liability
company (“Seller”), the members of Seller as set forth on Appendix B attached
hereto (each a “Member” and collectively, the “Members”), IPP ACQUISITION, LLC,
a Georgia limited liability company (“Purchaser”), and STREAMLINE HEALTH
SOLUTIONS, INC., a Delaware corporation (“Parent”).

A. Seller is engaged in the business of providing healthcare services,
including, but not limited to, healthcare performance management and business
intelligence solutions for hospitals, physicians, accountable care and customer
service management (the “Business”);

B. Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, on the terms and subject to the conditions contained herein,
substantially all of the operations and assets of the Business; and

C. Members directly own all of the membership interests of Seller. Each Member
has named and appointed Matthew S. Seefeld as his, her or its agent and attorney
in fact on their behalf with respect to negotiations, execution and delivery of
this Agreement pursuant to written powers of attorney (the “Member Powers of
Attorney”).

NOW, THEREFORE, in consideration of the mutual promises, warranties, and
covenants made herein and for other good and valuable consideration, the receipt
and sufficiency of which is acknowledged by all the parties hereto, Seller,
Members, Purchaser and Parent agree as follows:

ARTICLE 1 DEFINITIONS

Unless otherwise defined herein, capitalized terms used in this Agreement shall
have the meanings ascribed to them in Appendix A attached hereto.

ARTICLE 2 PURCHASE AND SALE OF ASSETS

Section 2.1 Purchase and Sale of Assets. Upon the terms and conditions herein
set forth, at the Closing, Seller shall sell, convey, transfer, assign, grant,
and deliver to Purchaser all of Seller’s right, title, and interest in and to
all of the Purchased Assets (as defined below) free and clear of all
Encumbrances. Upon the terms and conditions herein set forth, at the Closing,
Purchaser hereby agrees to, and Parent hereby agrees to cause Purchaser to,
purchase, acquire, and accept from Seller all of Seller’s right, title, and
interest in and to all of the Purchased Assets free and clear of all
Encumbrances. For purposes of this Agreement and the Ancillary Agreements,
“Purchased Assets” means all of the business, assets, and goodwill owned by
Seller on the Closing Date of every kind and description, wherever located,
known or unknown, tangible or intangible, whether reflected on Seller’s books
and records or not, which are not Excluded Assets, including, without
limitation, the following:

 

1



--------------------------------------------------------------------------------

(a) Tangible Personal Property. All equipment, furniture, computer hardware and
software, fixtures, motor vehicles, leasehold improvements, supplies, and other
tangible personal property owned or employed in the operation of the Business,
including, without limitation, the personal property described in
Schedule 2.1(a) and all rights to the warranties received from the manufacturers
and distributors of all such personal property and fixtures and any related
claims, credits, rights of recovery and setoffs with respect to such personal
property and fixtures;

(b) Accounts Receivable. All accounts receivable, both trade and non-trade, of
the Business;

(c) Leases. The leases and rental agreements in respect of Real Property,
equipment or other tangible personal property employed in the Business,
including, without limitation, those leases and agreements described in
Schedule 2.1(c);

(d) Intellectual Property and Third Party Software. All Intellectual Property
and Third Party Software and other software used to operate the Business,
including, without limitation, all rights to the name “Interpoint Partners”, or
any derivation thereof, and all rights to the items set forth on
Schedule 2.1(d);

(e) Permits and Governmental Authorizations. All permits and Governmental
Authorizations relating to the Business as of the close of business on the
Closing Date, including, without limitation, the items set forth on
Schedule 2.1(e), to the extent actually assignable or transferable;

(f) Contract Rights and Other Intangible Assets. All rights arising under or in
connection with all Assumed Contracts, claims against third parties, rights to
indemnification, purchase orders, sales orders, sale and distribution
agreements, supply and processing agreements and other instruments and
agreements relating to the Business, and all goodwill and going concern value
associated with the Business;

(g) Deposits and Expenses. All deposits and prepaid expenses of the Business to
the extent they relate to any Purchased Assets or Assumed Liabilities;

(h) Books and Records. All books and records (including all discs, tapes, and
other media-storage data and information) relating to the Business;

(i) Other Records, Manuals, and Documents. Seller’s right, title, and interest
in and to all of the following to the extent that they relate to the Business:
mailing lists, customer lists, supplier lists, vendor data, marketing
information, and procedures, sales and customer files, advertising and
promotional materials, current product material, equipment maintenance records,
warranty information, records of plant operations and the source and disposition
of materials used and produced in such plants, standard forms of documents,
manuals of operations or business procedures and other similar procedures, and
all other information of Seller relating to the Business; and

(j) Insurance Claims. The amount of any proceeds received by Seller under any
policy of insurance covering the Purchased Assets or the Business as a result of
any claim made against such policies of insurance due to damage to the Purchased
Assets or the Business prior to the Closing Date that is paid after the date of
this Agreement.

 

2



--------------------------------------------------------------------------------

Section 2.2 Excluded Assets. Notwithstanding anything to the contrary contained
in Section 2.1, the following assets and rights are not Purchased Assets and
will be retained by Seller (collectively, the “Excluded Assets”):

(a) Consideration. The consideration delivered by Purchaser to Seller pursuant
to this Agreement;

(b) Entity Franchise. Seller’s organizational documents, minute books, if any,
and other records having exclusively to do with such Seller’s organization and
capitalization; provided, however, that Purchaser shall have reasonable access
to such books and records and may make excerpts therefrom and copies thereof;

(c) Insurance Policies. All property, casualty, and individual life insurance
policies owned or obtained by Seller on behalf of the Business;

(d) Tax Records and Refunds. All Tax Returns and Tax records of Seller and all
Tax deposits, Tax refunds or prepaid Taxes of Seller; provided, however, that
Seller shall provide copies of such Tax Returns and Tax records to Purchaser
prior to the Closing (or, in the case of any Tax Return filed after the Closing,
as soon as practical after the filing of such Tax Return);

(e) Equity Interests. Any and all equity interests issued by Seller;

(f) Cash and Cash Equivalents. All cash and cash equivalents of Seller as of the
Closing Date, the accounts of Seller with any bank, savings and loan or other
financial institution; and

(g) Real Property. All real property owned directly or indirectly in fee by
Seller, if any, and the leasehold and the lease for Matthew S. Seefeld’s
condominium.

Section 2.3 Assumption of Liabilities.

(a) At the closing, Purchaser shall assume and become responsible for, and shall
thereafter pay, perform, and discharge as and when due, only the following
liabilities (collectively, the “Assumed Liabilities”):

(i) Seller’s trade payables related to the Business and reflected on either the
Estimated Working Capital Statement or the Closing Date Working Capital
Statement, but only to the extent incurred by Seller within 45 days prior to
Closing;

(ii) those certain accrued expenses (other than expenses that are Retained
Liabilities) of Seller related directly to the operation of the Business set
forth in the accounts listed on Schedule 2.3(a)(ii), but only to the extent
incurred by Seller within 45 days prior to Closing; and

 

3



--------------------------------------------------------------------------------

(iii) all liabilities and obligations of Seller arising on or after the Closing
Date under the Contracts listed on Schedule 2.3(a)(iii) (the “Assumed
Contracts”), other than Retained Liabilities.

(b) Notwithstanding anything to the contrary contained in Section 2.3(a),
Purchaser shall not assume, and shall have no liability under or by reason of
this Agreement for any obligations, duties, or liabilities relating to Seller’s
operation of the Business other than the Assumed Liabilities, including, without
limitation, any of the following (collectively, the “Retained Liabilities”):

(i) all accrued expenses of Seller not included in Section 2.3(a)(ii), including
the accounts set forth on Schedule 2.3(b)(i);

(ii) any liability related to Benefit Plans of Seller;

(iii) any product liability or warranty claims (express or implied) of third
parties (including any Affiliate of Seller) arising out of or relating to
products provided, or sold by Seller prior to the Closing Date;

(iv) any liability under any Assumed Contract that arises out of or relates to
any breach or violation that occurred prior to the Closing Date;

(v) any liability that arises out of or relates to obligations for the repayment
of Debt by Seller or any Affiliate;

(vi) any liability under any Contract that is not an Assumed Contract;

(vii) any liability of any Person, except for the Assumed Liabilities of Seller;

(viii) any liability for COBRA continuation for any employee of Seller with a
qualifying event prior to the Closing Date;

(ix) any liability for workers’ compensation claims incurred prior to the
Closing Date;

(x) any liability not directly related to the ownership of the Purchased Assets
and/or not incurred in the Ordinary Course of Business;

(xi) any liability of Seller or any Member arising out of or relating to the
execution, delivery, or performance of this Agreement or any Ancillary
Agreement;

(xii) any liability of any Member or Seller arising from or relating to any
action taken by Seller, or any failure on the part of Seller to take any action,
at any time after the Closing Date;

 

4



--------------------------------------------------------------------------------

(xiii) any liability of Seller arising from or relating to any claim or
proceeding against Seller pending on or incurred prior to the Closing Date,
including, without limitation, those proceedings set forth on Schedule 5.8 ;

(xiv) any liability of Seller or any Member for the payment of any Tax,
including, without limitation, for the Taxes (A) of any other Person, whether as
transferee, successor, by contract or otherwise, including Interpoint Partners,
Inc., a California corporation, and Interpoint Partners, LLC, a California
limited liability company, and (B) resulting from, or arising in connection
with, the transactions contemplated by this Agreement, and (C) Taxes with
respect to the Purchased Assets arising on or prior to the Closing Date or with
respect to any Tax periods (or portions thereof) ending on or prior to the
Closing Date;

(xv) any liability or obligation of any Person relating to a Hazardous Substance
in connection with the Business or the Leased Real Property that arises out of
or relates to any action that occurred prior to the Closing Date;

(xvi) any liability of Seller to any Affiliate of Seller or any Affiliate of any
Member, including but not limited to any liability arising out of or related to
any loans, management fees, and any accrued interest related thereto, from or
owed to any Affiliate of Seller or any Affiliate of any Member;

(xvii) any liability under any Assumed Contract, if either (A) Seller shall not
have obtained or (B) Purchaser shall not have waived in writing Seller’s
obligation hereunder to obtain, on or prior to the Closing Date, any consent
required to be obtained by the terms of such Assumed Contract from any Person
with respect to the assignment or delegation to Purchaser of any rights or
obligations under such Assumed Contract;

(xviii) any liability that is inconsistent with or constitutes an inaccuracy in,
or that arises or exists by virtue of any breach of, (A) any representation or
warranty made by Seller or any Member in this Agreement or any Ancillary
Agreement, or (B) any covenant or obligation of Seller or any Member contained
in this Agreement or any Ancillary Agreement; or

(xix) any liability of Seller arising from the termination of the employment of
Shawn Kirby or David Rodriguez.

Section 2.4 Further Assurances. Seller, at any time after the Closing Date, upon
request of Purchaser, will do, execute and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney, and assurances not
inconsistent with the terms hereof as may be reasonably required for the
conveying, transferring, assigning, and delivery to Purchaser, or its successors
and assigns, and for aiding and assisting in collecting and reducing to
possession, all of the Purchased Assets.

 

5



--------------------------------------------------------------------------------

ARTICLE 3 PURCHASE PRICE AND PRORATIONS OF CERTAIN LIABILITIES

Section 3.1 Initial Purchase Price

(a) Seller acknowledges that Purchaser prior to this date made a deposit of
$250,000 toward the Initial Purchase Price (the “Deposit”), which amount has
been received in full by Seller.

(b) In full consideration for the Purchased Assets, assumption of Assumed
Liabilities as of the Closing Date, and for the other promises and covenants
contained herein and in the other agreements to be delivered by Seller
hereunder, subject to adjustment as provided in Sections 3.2 and 3.4, at the
Closing, Purchaser shall pay to Seller an aggregate principal purchase amount of
$5,000,000 (the “Initial Purchase Price”), of which $2,000,000 shall be paid in
cash (the “Cash Consideration”) and the remaining $3,000,000 of which shall be
paid pursuant to the initial principal amount of the Convertible Note. The
amount of cash to be paid to Seller at closing (the “Closing Date Payment”) will
equal the Cash Consideration minus (i) the Specified Seller Liabilities; minus
(ii) the aggregate amount of the Creditor Payments; minus (iii) the Deposit; and
plus or minus, as the case may be, (iv) the Initial Working Capital Adjustment.

(c) Not less than five (5) days prior to the Closing Date, Seller shall obtain
from each obligee to the Debt of Seller, including any secured party set forth
on Schedule 5.10(b), and any creditor of Seller to receive funds at Closing from
Seller, a payoff letter and/or lien release letter (the “Payoff Letters”). To
the extent applicable, such letter shall include (A) the total obligation owing
by Seller to such creditor as of the Closing Date, (B) the total amount of Debt
(including all principal, interest, premium, prepayment penalties, and other
fees owing on such amounts) owed by Seller to such obligee as of the date of the
letter and a per diem amount through the Closing Date, (C) payment instructions
for wire transfer of such amount on the Closing Date, and (D) if applicable,
confirmation that the obligee shall terminate any lien filings relating to such
Debt of Seller upon payment of the amount specified in such letter.

(d) On the Closing Date, Purchaser will:

(i) remit, on behalf of Seller, by wire transfer of immediately available funds,
to an account or accounts designated by the obligee in its letter, the aggregate
amounts specified in the Payoff Letters directly to each obligee thereof in
accordance with the terms of each such letter (such amounts, in the aggregate,
the “Creditor Payments”);

(ii) remit, on behalf of Seller, by wire transfer of immediately available
funds, to an account or accounts designated by Seller on such schedule, the
amount of the liabilities set forth on Schedule 3.1(d) directly to the parties
set forth on such schedule (the “Specified Seller Liabilities”);

 

6



--------------------------------------------------------------------------------

(iii) remit to Seller the Closing Date Payment by wire transfer of immediately
available funds, to an account or accounts designated by Seller not less than
five (5) days prior to the Closing Date; and

(iv) issue the Convertible Note to Seller.

Section 3.2 Earnout Consideration

(a) In addition to the Initial Purchase Price, Seller shall be entitled to
receive additional consideration for the Purchased Assets (the “Earnout
Consideration”) in an amount to be determined in accordance with the terms of
Section 3.2(b) and contingent upon the financial performance of the Business
represented by the Purchased Assets (the “Interpoint Division”), as calculated
and described in Section 3.2(b), during the one year period commencing six
(6) months from the last day of the month of the Closing Date and ending twelve
(12) months thereafter (the “Earnout Period”). The Earnout Consideration, if
any, will be paid through the issuance of a note with terms identical to the
terms of the Convertible Note, except with respect to issue date, conversion
date and prepayment date (the “Earnout Note”). The Earnout Note shall restrict
conversion or prepayment any time prior to the one year anniversary of the issue
date.

(b) The Earnout Consideration shall equal the product of (x) twice the
Interpoint Recurring Revenue recorded by the Interpoint Division for the Earnout
Period plus (y) the Streamline Health Recurring Revenue recorded by the
Interpoint Division for the Earnout Period less (z) $3,500,000. The Earnout
Consideration, if any, will be paid to Seller no later than July 31, 2013. For
the purposes of this section, “Interpoint Recurring Revenue” shall mean gross
revenues, excluding Streamline Health Recurring Revenue, derived from the
Contracts set forth on Schedule 3.2(b)(i), plus revenue derived from any
Contracts executed after the execution date of this Agreement and before the end
of the Earnout Period, so long as such Contracts have a minimum remaining term
of at least twelve (12) months after April 30, 2013. “Streamline Health
Recurring Revenue” shall mean gross revenues derived from the Contracts set
forth on Schedule 3.2(b)(ii), and those Contracts signed with existing customers
of Parent executed after the Closing Date and before the end of the Earnout
Period. Purchaser and Seller acknowledge that Purchaser will control the
Interpoint Division after the Closing, including the right to determine
subscription pricing, the length and term of software licenses and the level of
sales resources allocated to the Interpoint Division. Purchaser and Seller will
seek to work in good faith to provide the Interpoint Division with adequate
resources to pursue growth opportunities consistent with the financial plan
previously provided by Seller to Purchaser and to maintain the pricing and
length of term in a manner that does not materially and adversely impact
Seller’s opportunity to maximize the Earnout Consideration.

(c) In the event that, during the period commencing on the Closing Date and
terminating on December 31, 2012, Purchaser sells one or more licenses to source
code acquired from Seller as part of the Acquired Assets to any of those
prospective licensees identified on Schedule 3.2(c), Seller will be entitled to
additional payment equal to fifty percent (50%) of the amount of cash received
by Purchaser in consideration for the sale of such license(s), provided that a
contract is entered into before December 31, 2012 (the “License Payment”). The
License Payment, if any, will be paid to Seller in cash within thirty (30) days
of receipt of the cash by Purchaser.

 

7



--------------------------------------------------------------------------------

(d) Payment of the Earnout Consideration and the License Payment shall be
subject to offset to satisfy any outstanding indemnification obligations of
Seller in accordance with Section 11.4.

Section 3.3 Convertible Note.

(a) On the Closing Date, Purchaser and Parent will (x) issue to Seller a
convertible subordinated unsecured promissory note in the original principal
amount of $3,000,000 in the form attached hereto as Exhibit A (the “Convertible
Note”) that is convertible into shares of common stock, par value $0.01 per
share, of Parent (the “Parent Common Stock”) on the terms set forth in the
Convertible Note, and (y) reserve for issuance under the Convertible Note the
necessary number of shares of Parent Common Stock.

(b) Seller shall have registration rights with respect to any Parent Common
Stock issued upon conversion of the Convertible Note at Parent’s expense and on
the terms set forth in the form of the registration rights agreement attached
hereto as Exhibit B (the “Registration Rights Agreement”).

Section 3.4 Working Capital Adjustment.

(a) Estimated Net Working Capital Calculation. On the Closing Date, Seller shall
prepare and deliver to Purchaser an estimated balance sheet as of the Closing
Date (the “Estimated Working Capital Statement”) setting forth Seller’s good
faith estimation of the Net Working Capital of Seller as of the Closing Date
(the “Estimated Closing Working Capital”). The Estimated Working Capital
Statement will be based on the general ledger of Seller and prepared in
accordance with GAAP. Seller and Purchaser will work together in good faith to
resolve any disagreements regarding the Estimated Working Capital Statement or
the Estimated Closing Working Capital reflected thereon. In the event the
Estimated Closing Working Capital is less than $75,000 (the “Target Working
Capital”), the Cash Consideration portion of the Purchase Price will be
decreased, on a dollar for dollar basis, by the amount of such shortfall. In the
event the Estimated Closing Working Capital exceeds the Target Working Capital,
the Cash Consideration portion of the Purchase Price will be increased, on a
dollar for dollar basis, by the amount of such excess. The resulting shortfall
or excess is referred to as the “Initial Working Capital Adjustment”.

(b) Closing Date Working Capital Schedule. On or before sixty (60) days
following the Closing Date, Purchaser will prepare and deliver to Seller a
statement (the “Closing Date Working Capital Statement”) setting forth
Purchaser’s computation of the Net Working Capital of Seller as of the Closing
Date (the “Closing Date Working Capital”). During such period, Seller will
provide Purchaser and its representatives with access to all records necessary
to prepare the Closing Date Working Capital Statement and the computations
therein retained by Seller, if any.

 

8



--------------------------------------------------------------------------------

(c) Review of Closing Date Working Capital Statement; Disputes.

(i) Upon receipt of the Closing Date Working Capital Statement, Seller (together
with Seller’s professional advisors) will have the right during the succeeding
fifteen (15) day period (the “Review Period”) to examine all information
contained in the books and records used to prepare the Closing Date Working
Capital Statement. Purchaser will provide to Seller and its professional
advisors reasonable access to the work papers used to prepare the Closing Date
Working Capital Statement during normal business hours; provided, however that
any access granted to Seller and its professional advisors shall not disrupt the
day-to-day operations of Purchaser.

(ii) If Seller disagrees with the calculation of the Closing Date Working
Capital set forth in the Closing Date Working Capital Statement, it must notify
Purchaser in writing on or before the last day of the Review Period, setting
forth a specific description of Seller’s objection(s), the amount of the
adjustment which Seller believes should be made to each item to which it
objects, and a detailed description of the basis for Seller’s disagreement
therewith (such notice, a “Notice of Disagreement”). In the event that Seller
does not provide a Notice of Disagreement in accordance with the terms above on
or before the last day of the Review Period or Seller affirmatively notifies
Purchaser in writing that Seller agrees with the calculation of the Closing Date
Working Capital set forth on the Closing Date Working Capital Statement, Seller
will be deemed to have accepted the Closing Date Working Capital Statement
delivered by Purchaser and the calculation of the Closing Date Working Capital
set forth therein will be final, binding, and conclusive for all purposes
hereunder.

(d) Determination of Final Net Working Capital.

(i) If Seller does provide a Notice of Disagreement in accordance with the terms
above on a timely basis, Purchaser and Seller will use their respective best
efforts for a period of fifteen (15) days (or such longer period as they may
mutually agree in writing, the “Private Resolution Period”) to resolve any
disagreements with respect to the calculation of Closing Date Working Capital.
The objections set forth in the Notice of Disagreement that are resolved by
Seller and Purchaser in accordance with this Section 3.4(d)(i) will collectively
be referred to herein as the “Resolved Objections” and the Closing Date Working
Capital Statement will be adjusted to reflect any Resolved Objections.

(ii) If, at the end of the Private Resolution Period, Seller and Purchaser are
unable to resolve all of the objections set forth in the Notice of Disagreement,
Seller and Purchaser will jointly engage Habiff, Arogetti & Wynne, LLP or
another local accounting firm mutually acceptable to Purchaser and Seller (the
“Independent Auditors”) within five (5) days of the end of the Private
Resolution

 

9



--------------------------------------------------------------------------------

Period to resolve any remaining disagreements. Seller and Purchaser must jointly
submit a listing of the objections set forth in the Notice of Disagreement that
remain outstanding (collectively, the “Differences”), together with a statement
of the facts submitted by Seller and Purchaser, respectively, and such arguments
as either of them chooses to make in connection therewith (each such a
“Statement of Claims”), in writing to the Independent Auditors within ten
(10) days after the Independent Auditors’ engagement.

(iii) The Independent Auditors, acting as experts and not as arbitrators, will
review the Differences and the Statement of Claims). The Independent Auditors
will determine, within fifteen (15) days of the date on which such dispute is
referred, based on the requirements set forth in this Article 3 and only with
respect to the Differences and Statement of Claims timely submitted to the
Independent Auditors, what adjustments (if any) to the Closing Date Working
Capital Statement are required in order for it to accurately set forth the Net
Working Capital of Seller as of the Closing Date. For purposes of this
Section 3.4(d), the parties will share ratably the fees and expenses of the
Independent Auditors as follows: (A) if the Independent Auditors resolve all of
the remaining Differences in favor of Seller, Purchaser will be responsible for
all of the fees and expenses of the Independent Auditors, (B) if the Independent
Auditors resolve all of the remaining Differences in favor of Purchaser, Seller
will be responsible for all of the fees and expenses of the Independent
Auditors, or (C) if the Independent Auditors resolve some of the Differences in
favor of Seller and the rest of the Differences in favor of Purchaser, each of
Purchaser and Seller will share the fees and expenses of the Independent
Auditors equally. The determination of the Independent Auditors will be final,
conclusive, and binding on the parties. The accepted or finally determined
Closing Date Working Capital Schedule (whether determined pursuant to
Section 3.4(c)(ii) or this Section 3.4(d)) is referred to as the “Final Working
Capital Schedule.” The date on which the Closing Date Working Capital of Seller
is finally determined in accordance with this Section 3.4 is hereinafter
referred to as the “Settlement Date.”

(e) If the Final Working Capital Statement shows the Closing Date Working
Capital is less than the Estimated Closing Working Capital, the Initial Purchase
Price will be decreased, on a dollar for dollar basis, by the amount of such
shortfall. If the Final Working Capital Statement shows the Closing Date Working
Capital exceeds the Estimated Closing Working Capital, the Initial Purchase
Price will be increased, on a dollar for dollar basis, by the amount of such
excess. All such payments required to be made pursuant to this Section 3.4(e)
(i) by Seller, shall be paid to Purchaser in cash by wire transfer of
immediately available funds, or (ii) by Purchaser, shall be made to Seller in
cash by wire transfer of immediately available funds. Any such payment by Seller
or Purchaser, as the case may be, shall be made no later than two (2) Business
Days following the Settlement Date. The Initial Purchase Price after final
adjustment for the changes, if any, provided for in Section 3.4(a) and this
Section 3.4(e) shall be referred to as the “Final Purchase Price.”

 

10



--------------------------------------------------------------------------------

Section 3.5 Prorations. The following prorations relating to the Purchased
Assets will be made as of the Closing Date, subject to the obligations with
regard to trade payables as set forth in Sections 2.3(a)(i) or (a)(ii) relating
to any of the items referenced below, with Seller liable to the extent such
items relate to any time period up to and including the Closing Date and
Purchaser liable to the extent such items relate to periods subsequent to the
Closing Date.

(a) Property taxes and assessments, if any, on or with respect to any personal
property included in the Purchased Assets.

(b) The amount of taxes and charges for sewer, water, fuel, telephone,
electricity, natural gas, and other utilities for the Leased Real Property;
provided that if practicable, meter readings will be taken at the Closing Date
and the respective obligations of the parties determined in accordance with such
readings.

(c) If any item described in this Section 3.5 cannot be prorated, adjusted or
determined as of the Closing Date, then it shall be separately prorated,
adjusted, determined, and paid by the responsible party as soon as practicable
following the Closing Date.

(d) If any of the foregoing proration amounts cannot be determined as of the
Closing Date due to final bills therefore not being issued as of the Closing
Date, the parties will prorate such items as and when the actual bills therefore
are issued to the appropriate party. The party owing amounts to the other by
means of such prorations shall pay the same within thirty (30) days following
such proration.

Section 3.6 Allocation of Purchase Price. The parties agree that the aggregate
Final Purchase Price (including the assumption by Purchaser of the Assumed
Liabilities and all other capitalized costs) will be allocated among the
Purchased Assets for Tax purposes in accordance with Schedule 3.6 attached
hereto. Purchaser and Seller will follow and use such allocation in all Tax
Returns, filings, or other related reports made by any of them to any
governmental agencies. To the extent that disclosures of this allocation are
required to be made by the parties to the IRS under the provisions of
Section 1060 of the Code, or any regulations thereunder, Purchaser and Seller
will disclose such reports to the other party prior to filing them with the IRS.

Section 3.7 Sales and Transfer Taxes. Seller and Purchaser agree that the cost
of any sales, use, stamp, registration, transfer or other Tax or recording fees
and charges imposed on Seller or Purchaser by any Governmental Authority as a
result of the sale of the Purchased Assets or the consummation of the
transactions contemplated by this Agreement shall be paid by Seller.

ARTICLE 4 CLOSING

Section 4.1 Closing. The consummation of the transactions provided for in this
Agreement (the “Closing”) shall take place through the exchange of electronic or
facsimile signatures, upon the satisfaction or waiver of all the conditions to
Closing set forth in Article 7 and Article 8 hereof, or at such other time and
place as the parties may agree (the “Closing Date”).

 

11



--------------------------------------------------------------------------------

ARTICLE 5 REPRESENTATIONS, WARRANTIES, AND AGREEMENTS OF SELLER

Seller represents and warrants to Purchaser, as of the date hereof and as of the
Closing Date, as follows:

Section 5.1 Organization and Standing. Seller is a limited liability company
duly incorporated, validly existing, and in good standing under the laws of the
State of Georgia, with full power and authority to conduct its Business as and
where now conducted, to own or use its properties at and where now owned or used
by it, and to perform all its obligations under the Contracts to which Seller is
a party. Seller is not qualified to do business as a foreign entity in any
jurisdiction other than the State of Georgia, which is the only jurisdiction in
which the property owned or used by it, or the nature of the Business conducted
by it, requires such qualification. The Members are the only Members of Seller.

Section 5.2 Authority; Consents

(a) The execution, delivery, and consummation of this Agreement by Seller has
been duly authorized by its Members in accordance with all applicable Legal
Requirements and the organizational documents of Seller, and at the Closing Date
no further action will be necessary on the part of Seller to make this Agreement
valid and binding on Seller and enforceable against Seller in accordance with
its terms, except to the extent that enforcement of the rights and remedies
created hereby may be affected by bankruptcy, reorganization, moratorium,
insolvency, public policy, and similar laws of general application affecting the
rights and remedies of creditors and by general equity principles.

(b) Except as set forth on Schedule 5.2, the execution, delivery, and
consummation of this Agreement by Seller (i) is not contrary to the Articles of
Organization, or the operating agreement of Seller, (ii) does not now and will
not, with the passage of time, the giving of notice or otherwise, result in a
violation or breach of, or constitute a default under, any term or provision of
any indenture, mortgage, deed of trust, lease, instrument, order, judgment,
decree, rule, regulation, law, contract, agreement, or any other restriction to
which Seller is a party or to which any of the Purchased Assets is subject or
bound, (iii) will not result in the creation of any Encumbrance on any of the
Purchased Assets, and (iv) will not result in any acceleration or termination of
any loan or security interest agreement to which Seller is a party or to which
Seller or any of the Purchased Assets is subject or bound. Except as may be
listed on Schedule 5.2, no approval or consent of any Person is or was required
to be obtained by Seller or any Member for the authorization of this Agreement
or the consummation by Seller or any Member of the transactions contemplated in
this Agreement.

Section 5.3 Subsidiaries; Investments in Other Entities. Seller does not have
any direct or indirect equity interest, or Debt or other securities convertible
into any equity interest, into any equity, ownership, proprietary or voting
interest, in any entity, corporation, or otherwise, or any right, warrant, or
option to acquire any such interest.

 

12



--------------------------------------------------------------------------------

Section 5.4 Real Property.

(a) Seller does not own any Real Property. The leased Real Property set forth on
Schedule 5.4 (the “Leased Real Property”) is the only Real Property occupied or
used by Seller. Seller has delivered to Purchaser a complete and correct copy of
the existing lease for the Leased Real Property (the “Real Property Lease”).

(b) The Real Property Lease is in full force and effect subject to bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
statutes, rules, regulations or other laws affecting the enforcement of rights
and remedies generally, and none have been modified, amended, sublet or
assigned.

(c) The rental set forth in the Real Property Lease is the actual rental being
paid, and there are no separate agreements or understandings between the lessor
and Seller with respect to the same.

(d) Seller has not received any written notice that there is any default by
Seller under the Real Property Lease.

(e) On performance by the Seller of the terms of the Real Property Lease (all of
which terms have been fully performed by the lessee as of the date of this
Agreement), Seller has, subject to the terms and conditions of the Real Property
Lease, the right to enjoy the use of the premises demised for the full term of
the lease without disturbance by any other party, and Seller has not assigned,
pledged or otherwise encumbered the Real Property Lease or any leasehold
interest arising by virtue of the Real Property Lease.

(f) All security deposits required to be paid by Seller under the Real Property
Lease have been made and have not been refunded or returned, or their forfeiture
claimed, in whole or in part, by lessor.

Section 5.5 Environmental Matters.

(a) Seller has not allowed any Hazardous Material to be used, manufactured,
stored, placed, processed or released on or off-site of the Leased Real
Property, in violation of any Environmental Law. The Leased Real Property and
Seller are in compliance with all Environmental Law. To the knowledge of the
Seller, the Leased Real Property is not the subject of any investigation,
notice, order or agreement, or threatened investigation regarding any remedial
action or the Release, threatened Release or presence of a Hazardous Material.

(b) There have not been any reports, audits or assessments initiated by or
authorized by Seller or requested or ordered by any Governmental or Regulatory
Authority within three years prior to the date of this Agreement pertaining to
any Environmental Law, Hazardous Materials, or human health and safety at or
involving the Business of Seller or any the Leased Real Property.

 

13



--------------------------------------------------------------------------------

Section 5.6 Title to and Condition of Purchased Assets.

(a) Except as set forth on Schedule 5.6, Seller has good title to or, a valid
leasehold interest in, the properties and assets used by it, located on its
premises or shown on the Financial Statements or acquired after the date thereof
in the ordinary course necessary to operate the Business of Seller as presently
conducted, free and clear of all Encumbrances. All tangible and intangible
assets owned by Seller are in its possession or under its control. The tangible
personal property and assets used in the business of Seller are in good
operating condition and repair, subject only to routine maintenance and ordinary
wear and tear.

Section 5.7 Taxes.

(a) Seller has filed, and will file, on a timely basis, all Tax Returns required
to be filed by it accurately reflecting all Taxes owing to the United States or
any other government or any government subdivision, state, local, or foreign, or
any other Taxing authority. Seller has paid in full all Taxes for which it has
or may have liability, regardless of whether shown on a Tax Return. All such Tax
Returns are true, correct, and complete in all material respects and all
positions taken by Seller therein are supported by a reasonable basis. Seller
has no Knowledge of any unassessed Tax deficiency proposed or threatened against
Seller as a result of the operation of the Business. Seller is not currently the
beneficiary of any extension of time within which to file any Tax Return
required to be filed by Seller in respect to the Business or the Purchased
Assets.

(b) There are no Encumbrances on any Purchased Assets as a result of any Tax
liabilities except for Taxes not yet due and payable. There are, and after the
date of this Agreement will be, no Tax deficiencies of any kind assessed against
or relating to Seller with respect to any Taxable period ending on or before the
Closing Date.

(c) Seller has complied in all respects with all Legal Requirements relating to
the payment and withholding of Taxes, and Seller has, within the time and in the
manner prescribed by law, withheld and paid over to the proper governmental
authorities all amounts required to be so withheld and paid over under
applicable Legal Requirements.

(d) Seller is not a party to any action, audit or proceeding by any Taxing or
other Governmental Authority for the assessment or collection of Taxes and, to
the Knowledge of Seller, no such action has been proposed, threatened, or
asserted. Seller is not and will not, be liable for the Taxes of any other
Person as transferee or successor, by contract or otherwise. Seller is not a
“foreign person” pursuant to Section 1445 of the Code.

(e) There are no outstanding agreements or waivers extending the statutory
period of limitations applicable to any Tax Return of Seller for any Period and
Seller has not agreed to an extension of time with respect to a Tax assessment
or deficiency. Neither the IRS nor any state, local, or foreign Taxing authority
has audited any Tax Return filed by Seller within the past six (6) years.

 

14



--------------------------------------------------------------------------------

(f) Seller is not a party to any Tax rulings or closing agreements. Schedule 5.7
sets forth all jurisdictions in which Seller has filed or will file Tax Returns
with respect to the Purchased Assets or the Business for each Taxable period, or
portion thereof, ending on or before the Closing Date. Seller has provided the
Purchaser with true and complete copies of Seller’s Tax Returns for all Taxable
periods beginning after since its formation.

(g) There are no Tax sharing arrangements or similar arrangements (whether
written or oral) in effect that include Seller, and Seller has no liability to
any person with respect to any previously terminated Tax sharing agreement or
similar arrangement.

(h) Except as set forth on Schedule 5.7, no claim has ever been received by
Seller from any Governmental Authority in any jurisdiction where Seller does not
file a Tax Return that Seller is, or may be, subject to Taxation in that
jurisdiction with respect to the Purchased Assets or the Business.

(i) The unpaid Taxes of Seller with respect to the Purchased Assets and the
Business do not exceed the amount accrued for such Tax liability on the most
recent balance sheet contained in the Financial Statements or the New Monthly
Financial Statements, as adjusted for Seller’s Ordinary Course of Business
through the Closing Date in accordance with the past practice and custom of
Seller in filing its Tax Returns.

Section 5.8 Litigation. Except as set forth on Schedule 5.8, there is no action,
suit, claim, demand, arbitration, or other proceeding or investigation, at law
or in equity, administrative or judicial, pending or, to the Knowledge of
Seller, threatened against or affecting Seller or any of the Purchased Assets.
Except as set forth on Schedule 5.8, Seller has not received notice that it is
the subject of any investigation of any Governmental Authority, and Seller is
not subject to, nor is it or has it been in default with respect to, any order,
writ, injunction, or decree of any Governmental Authority. Schedule 5.8
indicates which of the matters listed are covered by valid insurance and the
extent of such coverage. Schedule 5.8 also sets forth all actions, suits,
claims, demands, arbitration, or other proceedings asserted against Seller since
its formation (whether or not sill pending) and a description of any settlement,
judgment, or other resolution of such matter.

Section 5.9 Financial Statements. The Financial Statements, and, when delivered,
any New Monthly Financial Statements delivered to Purchaser prior to the Closing
Date, (a) have been (or will be) prepared from the books and records of Seller;
(b) are true, accurate, and correct in all material respects; (c) present (or
will present) fairly the financial position of Seller, results of its operations
and changes in its financial position at and for the periods therein specified
in all material respects, (d) have been (or will be) prepared consistent with
past practices and in accordance with GAAP applied on a consistent basis, and
(e) with respect to all of the unaudited Financial Statements, include (or will
include) all adjustments, consisting only of normal recurring adjustments,
required for a fair presentation.

Section 5.10 Accounts Payable; Accrued Expenses; Indebtedness

(a) Schedule 5.10(a) is a true and complete list of all trade accounts payable
and accrued expenses of Seller as of the date of the most recent month-end prior
to the date of this Agreement, including a description of the terms of payment
and whether such indebtedness is secured. Seller will deliver an updated
schedule of trade accounts payable as of the Closing Date.

 

15



--------------------------------------------------------------------------------

(b) Schedule 5.10(b) is a true and complete list of all outstanding obligations
of Seller relating to Debt, including the amounts outstanding thereunder as of
the date of this Agreement.

Section 5.11 Transactions with Affiliates. There is no existing Contract or
other business relationship between any Affiliate of Seller and Seller. To the
Knowledge of Seller, no Seller Related Party owns, directly or indirectly, any
interest in any competitor of the Business, or supplier, customer, lessor,
lessee, or other third party with whom Seller transacts business other than any
interest owned, directly or indirectly, by a Seller Related Party in securities
of any Person that are listed on a national securities exchange or are traded in
the over-the-counter market if such securities owned comprise less than five
percent (5%) of the outstanding securities of such Person. Except as set forth
on Schedule 5.10(b), Seller has no Debt payable to any of its Member (or to a
member of a Member’s immediate family) in any amount whatsoever other than
(i) for salaries payable to employees or (ii) for expenses incurred by employees
on behalf of Seller, in either case in the Ordinary Course of Business.

Section 5.12 Capital Expenditure Plans. Seller has no commitments for capital
expenditures.

Section 5.13 Absence of Undisclosed Liabilities. Except as set forth in the
Financial Statements or on Schedule 5.7 or Schedule 5.8, Seller is not obligated
for, nor are the Purchased Assets subject to, any liabilities or adverse claims
or obligations, absolute or contingent, except those current trade payables
incurred in the Ordinary Course of Business since the most recent Verified
Balance Sheet of Seller, and Seller is not in default with respect to any terms
or conditions of any liability or obligation. Seller denies that it has any
liability for the threatened claims set forth on said schedules and includes the
same therein only out of the spirit of full and complete disclosure.

Section 5.14 Customers. Schedule 5.14 sets forth the largest customers by dollar
volume of Seller for the ten (10) month period ended October 31, 2011. Except as
set forth on Schedule 5.14, to the Knowledge of Seller, none of such customers
has substantially reduced or threatened to substantially reduce its relationship
with Seller. Except as set forth on Schedule 5.14, to the Knowledge of Seller,
since January 1, 2011, no customer has terminated or threatened to terminate any
business relationship with Seller or changed or threatened to change to any
material extent its product purchase level, and Seller does not have any
Knowledge that any of the foregoing is likely to occur.

Section 5.15 Material Contracts. Schedule 5.15 is a true, correct and complete
list of all Contracts to which Seller is a party that require a payment of at
least $500 per month or $6,000 per annum. With respect to each such Contract:
(A) the Contract is in full force and effect and is legal, valid, binding on,
and enforceable in all material respects against Seller, and to the Knowledge of
Seller, all other parties thereto; and (B) neither Seller, and to the Knowledge
of Seller, any other party thereto, is in material breach or default of such
Contract, and no event has occurred that with notice or lapse of time would
constitute a material breach or default of

 

16



--------------------------------------------------------------------------------

such Contract, or permit termination, modification, or acceleration under the
Contract. Schedule 5.15 includes a description of any consents or approvals
required of third parties under the terms of such Contracts for the consummation
of the transactions contemplated by this Agreement. A true, correct, and
complete copy of each written, and a description of each oral, Contract so
listed has been delivered to Purchaser or its counsel.

Section 5.16 No Defaults. Except for the matters set forth on Schedule 5.8,
Seller is not in default (nor is any such default alleged to exist) under the
terms of any Contract to which Seller is a party or to which any of the
Purchased Assets is subject, nor has any condition or event occurred, nor, to
the Knowledge of Seller is any condition or event threatened, which, after
notice or the passage of time, or both, would constitute a default under any
such Contract. To the Knowledge of Seller, no such default, condition or event
exists or is alleged to exist with respect to the performance of any obligation
of any other party to any such Contracts.

Section 5.17 Receivables

(a) Schedule 5.17 contains a detailed aging schedule by customer for Seller as
of the date of the most recent month end prior to the date of this Agreement,
which is (and will be) a true, correct, and complete list of the accounts
receivable of Seller as of that date and Seller will deliver an updated schedule
as of the Closing Date. Subject to any reserve for doubtful accounts set forth
in the Financial Statements, all of such accounts receivable are in the
aggregate fully collectible in accordance with their terms at their recorded
amounts, and such accounts receivable represent valid claims that have arisen in
the Ordinary Course of Business. Except as set forth on Schedule 5.17, no
set-offs exist respecting any such accounts receivable.

(b) Seller does not have any installment contracts receivable as of the date of
this Agreement, and to the Knowledge of Seller will not have any installment
contracts receivable as of the Closing Date.

Section 5.18 Employment Matters.

(a) Seller is not a party to, participant in, or bound by, any collective
bargaining agreement, union contract or employment, bonus, deferred
compensation, insurance, profit sharing or similar personnel arrangement, any
equity purchase, option or other equity plans or programs or any employee
termination or severance arrangement.

(b) The employment by Seller of any Person (whether or not there is a written
employment agreement) may be terminated for any reason whatsoever not
inconsistent with current Legal Requirements, without penalty or liability of
any kind.

Section 5.19 Employees. Schedule 5.19 is a true and correct list of all
employees of Seller, their accrued vacation and sick pay, their title and their
annual compensation. A true, correct, and complete copy of each written
employment contract and a description of each oral employment agreement with any
employee has been delivered or made available to Purchaser or its counsel.

 

17



--------------------------------------------------------------------------------

Section 5.20 Employee Benefit Plans and Other Plans. Except as set forth on
Schedule 5.20, neither Seller nor any Controlled Group Member (as defined
below), directly or indirectly, maintains, sponsors, or has any obligation or
liability with respect to any “employee benefit pension plan” as defined in
Section 3(1) of ERISA, any “employee welfare benefit plan” as defined in
Section 3(2) of ERISA, or any bonus, incentive, deferred compensation, retiree
medical, severance, fringe benefit, or other benefit, plan, program, or
arrangement (hereinafter referred collectively to as the “Benefit Plans” and
each individually as a “Benefit Plan”). For purposes of this Agreement,
“Controlled Group Member” means Seller and any Person which is required to be
aggregated with Seller under Sections 414(b), (c), (m) or (o) of the Code.
Except as set forth on Schedule 5.20:

(a) Each Benefit Plan has been maintained in accordance with its terms and all
applicable Legal Requirements.

(b) Each Benefit Plan and any trust created thereunder: (i) is, and has been, in
compliance with all the applicable requirements of ERISA and (ii) has satisfied
all of the applicable provisions of the Code.

(c) None of the Benefit Plans: (i) is subject to Title IV of ERISA, (ii) is a
“multiemployer plan” as described in Section 3(37) of ERISA or
Section 4001(a)(3) of ERISA, or (iii) provides retiree medical or retiree life
coverage for any employee or any beneficiary of any employee after the
employee’s termination or employment with Seller other than continuation
coverage required by applicable law, the cost of which is fully paid by the
former employee or his dependent.

(d) Full payment has been made of all amounts that Seller, or any Controlled
Group Member, is required, under applicable law or under the Benefit Plan, to
have paid up through and including the month in which the Closing Date shall
occur as a contribution or a benefit for all the Benefit Plans. All
contributions required to be made by, and all other liability of, Seller with
respect to the Benefit Plan for the periods covered by the Financial Statements
shall have been set forth on the appropriate Financial Statement in accordance
with GAAP. Benefits under the Benefit Plan are as represented and have not been
increased subsequent to the date as of which documents have been provided.

Section 5.21 Licenses and Permits. Seller possesses all franchises, licenses,
easements, permits, and other authorizations from Governmental Authorities and
from all other Persons that are necessary to permit it to engage in the Business
as presently conducted and to use and occupy the Leased Real Property as such
facility is presently being used and occupied. Such franchises, licenses,
permits, and other authorizations are listed on Schedule 2.1(e), and a true and
correct copy of each such franchise, license, permit, and other authorization
has been furnished to Purchaser and its counsel.

Section 5.22 Governmental Reports. Schedule 5.22 is a true and correct list of
all reports, if any, filed since January 1, 2006, by Seller with any
Governmental Authority, including, but not limited to, the Department of Labor,
Equal Employment Opportunity Commission, Federal Trade Commission, Department of
Justice, and Internal Revenue Service. Seller has provided Purchaser with
complete copies of each item set forth on Schedule 5.22.

 

18



--------------------------------------------------------------------------------

Section 5.23 Compliance with Laws. Seller is in compliance and has at all times
been in compliance in all material respects with all Legal Requirements
affecting the Business and Seller’s operations, including, without limitation,
the Foreign Corrupt Practices Act.

Section 5.24 Intellectual Property.

(a) Except as set forth on Schedule 5.24, Seller owns all right, title, and
interest to (including, without limitation, the exclusive rights to use,
license, make, have-made, sell, offer for sale, import, export, copy, display,
prepare derivative works from, distribute, perform and exploit in any other
manner, the same), or Seller has the rights to make, have-made, use, sell, offer
for sale, import, export, copy, display, prepare derivative works, distribute,
perform and exploit in any other manner pursuant to a valid and enforceable
license, all Intellectual Property used in or reasonably necessary for the
operation of the Business, as presently conducted, free and clear of any
Encumbrances (and without obligation to pay any royalty or other fees with
respect thereto). The Intellectual Property set forth on Schedule 2.1(d)
constitutes all of the Intellectual Property reasonably necessary for operation
of the Business as presently conducted without liability to third parties or
infringement or violation of any intellectual property rights of third parties.
Except as set forth on Schedule 5.24, no item constituting part of the
Intellectual Property has been registered with, filed in or issued by, as the
case may be, the United States Patent and Trademark Office, United States
Copyright Office, or any other Governmental Authority, domestic or foreign, or a
duly accredited and appropriate domain name registrar. Schedule 5.24 sets forth
all license agreements for the Third Party Software and Intellectual Property
that is used under license in the Business; and no notice of any default has
been received by Seller under any such license of Intellectual Property which
remains uncured and the execution, delivery or performance of Seller’s
obligations hereunder will not result in such a default. Each such license
agreement is (i) a legal, valid and binding obligation of Seller and, to the
Knowledge of Seller, each of the other parties thereto, enforceable in
accordance with the terms thereof and (ii) is assignable to Purchaser at the
Closing without the consent or approval of any third party.

(b) Except as set forth on Schedule 5.24, (i) there have been no pending or, to
the Knowledge of Seller, threatened proceedings or litigation or other claims
made against Seller asserting the invalidity, misuse, or unenforceability of any
of such Intellectual Property, and, to the Knowledge of Seller, there are no
valid grounds for the same, (ii) Seller has not received any notice, and has no
Knowledge of any facts or information which indicate a reasonable likelihood,
that the conduct of the Business has infringed, misappropriated, or conflicted
with, or infringes, misappropriates, or conflicts with any intellectual property
of another Person, (iii) to the Knowledge of Seller, the Intellectual Property
and Third Party Software or other software owned by or licensed to Seller has
not been infringed, misappropriated, or conflicted by any other Person, and
(iv) none of the Intellectual Property, Third Party Software, or other software
owned by or licensed to Seller is, to the Knowledge of Seller, subject to any
outstanding order, decree, judgment, stipulation, or agreement restricting the
scope, disposition or use thereof.

 

19



--------------------------------------------------------------------------------

(c) It will not be necessary to utilize any inventions, trade secrets, or
proprietary information of Seller’s current or former employees or consultants
made prior to or during their employment or engagement by Seller, except for
inventions, trade secrets, or proprietary information that have been assigned or
licensed to Seller. All intellectual property rights relating to products
prepared or developed by consultants for or to Seller, and any predecessor in
interest, have been properly assigned in full and in writing or licensed in
writing and without restriction to Seller.

(d) Seller has the legal right to use all Third Party Software and other
software that is material to the conduct of the Business, and all such Third
Party Software and other software is being used by Seller in compliance, in all
respects, with any applicable licenses.

Section 5.25 Powers of Attorney. Except as set forth on Schedule 5.25, Seller
has not given to any Person for any purpose any power of attorney (irrevocable
or otherwise) that is presently in effect. The Member Powers of Attorney are in
full force and effect and have not been amended, rescinded or otherwise
modified. Complete and accurate copies of each Member Power of Attorney have
been provided to Purchaser and its counsel.

Section 5.26 Insurance.

(a) Schedule 5.26 is a true and correct list of all the policies of insurance
covering the Business, Seller’s properties and/or the Purchased Assets that are
presently in force. All of such insurance policies are in full force and effect
and all premiums, retention amounts, and other related expenses due have been
paid, and Seller has not received any notice of cancellation with respect to any
of the policies. True and correct copies of such policies have been made
available to Purchaser or its counsel, along with any and all schedules,
historical exposure information, and loss information (including loss runs)
relating to such policies.

(b) Schedule 5.26 is a true and correct list of any material damage that has
occurred to the Purchased Assets or the Business since the date of the most
recent Verified Balance Sheet of Seller, indicating, in each case, whether such
damage is covered by a policy of insurance and the extent of any claim that has
been made under such policy of insurance. All proceeds received by Seller from
such insurance policies as a result of any claim set forth on Schedule 5.26 have
been used solely for the purpose of repairing or replacing such damaged
Purchased Assets.

Section 5.27 Brokerage and Finder’s Fees. Except as set forth on Schedule 5.27,
Seller has not incurred, or will not incur upon the closing of the transactions
described in this Agreement, any liability to any broker, finder, or agent for
any brokerage fees, finder’s fees, or commissions with respect to the
transactions contemplated by this Agreement.

 

20



--------------------------------------------------------------------------------

Section 5.28 Governing Documents. True, accurate, and complete copies of the
Articles of Organization and operating agreement of Seller, as well as all
similar agreements governing the operation of Seller and/or its relationship
with Members, together with all amendments thereto, have been delivered to
Purchaser or its counsel. Seller has furnished to Purchaser or its counsel
accurate and complete copies of all resolutions adopted and all actions taken,
authorized, or ratified by the Members or managers of Seller. Copies of all
minutes of meetings held and of all written actions taken after the date of this
Agreement will be furnished to Purchaser promptly, and in all events, prior to
the Closing Date.

Section 5.29 No Changes. Since the date of the most recent Verified Balance
Sheet of Seller, Seller has conducted the Business only in the Ordinary Course
of Business. Without limiting the generality of the foregoing, since the date of
the most recent Verified Balance Sheet of Seller, there has not been:

(a) except as reflected in the Financial Statements, any material adverse change
in the financial condition, assets, liabilities, net worth, or business of
Seller, nor, to the Knowledge of Seller, has any such change been threatened;

(b) any damage, destruction, or loss (whether or not covered by insurance) in
the operating condition of a material portion of the Purchased Assets;

(c) any sale, assignment, sublease, termination, or modification of any Contract
of the type required by Section 5.15 above to be listed on Schedule 5.15;

(d) any mortgage, pledge, or subjection to Encumbrance of any kind of any of the
Purchased Assets;

(e)(i) any increase in the salaries or other compensation payable or to become
payable to, or any advance (excluding advances for ordinary business expenses)
or any increase in, or any addition to, other benefits (including without
limitation any bonus, profit-sharing, pension or other Benefit Plan) (A) to
which any of Seller’s officers or employees who earned in 2010, or are expected
to earn in 2011, in excess of $10,000 may be entitled, or (B) to which any other
employee may be entitled unless such increase was given in the Ordinary Course
of Business, or (ii) any payments to any pension, retirement, profit-sharing,
bonus or similar plan except payments in the Ordinary Course of Business made
pursuant to the Benefit Plans described on Schedule 5.20;

(f) any making or authorization of any capital expenditures;

(g) any sale, transfer, license, or other disposition of any assets of Seller
tangible or intangible, (in one or more transactions) with a net book value in
excess of $10,000 in the aggregate except in the Ordinary Course of Business;

(h) termination, nor, to the Knowledge of Seller, any threatened termination, of
any material Contract with any customer or supplier;

(i) any payment, discharge or satisfaction of any liability or obligation
(whether accrued, absolute, contingent or otherwise) by Seller, other than the
payment, discharge or satisfaction, in the Ordinary Course of Business, of
liabilities or obligations either (i) shown or reflected on the most recent
Verified Balance Sheet of Seller, or (ii) incurred in the Ordinary Course of
Business since the date of such Verified Balance Sheet;

 

21



--------------------------------------------------------------------------------

(j) any write-offs as uncollectible of any notes or accounts receivable of
Seller or write-downs of the value of any assets by Seller other than the
write-off of any notes or account receivables or write-down of any assets with a
value (before valuation or other reserves) of less than $10,000 in the aggregate
for all such write-offs and write-downs;

(k) any change by Seller in any method of accounting or keeping its books of
account or accounting practices or policies or method of application thereof,
including, but not limited to, changes in estimates or valuation methods;

(l) any payment or distribution of any kind (however described), loan or advance
of any amount to or in respect of, or the sale, transfer, or lease of any
properties or assets (whether real, personal or mixed, tangible or intangible)
to, or entering into of any agreement, arrangement, or transaction with, any
Seller Related Party except for (i) compensation to the officers and employees
of Seller, in each case at rates not exceeding the rates of compensation
disclosed on Schedule 5.19; and (ii) reimbursement for reasonable business
expenses in the Ordinary Course of Business; or

(m) any election, revocation, or amendment of any Tax election, any settlement
or compromise of any claim or assessment with respect to Taxes, any execution of
any closing agreement, any execution or consent to any waivers extending the
statutory period of limitations with respect to the collection or assessment of
any Taxes, or any amendment of any Tax Return.

Section 5.30 Material Misstatements or Omissions. No representation or warranty
made by Seller in this Agreement or in any Ancillary Agreement or in any
schedule thereto or hereto, contains or will contain any untrue statement of a
material fact, or, to the Knowledge of Seller, omits or will omit to state a
material fact necessary to make the statement of fact contained therein not
misleading.

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PARENT

Purchaser and Parent, jointly and severally, warrant and represent to Seller as
of the date hereof and as of the Closing Date, as follows:

Section 6.1 Organization and Standing. Purchaser is a limited liability company
duly formed, validly existing, and in good standing under the laws of the State
of Georgia. Purchaser was formed for the purpose of consummating the
transactions contemplated by this Agreement and has no business operations.
Parent is a corporation incorporated and validly existing, and in good standing
under the laws of the State of Delaware, with full power and authority to
conduct its business, to own or use its properties, and to perform all of its
obligations under this Agreement.

 

22



--------------------------------------------------------------------------------

Section 6.2 Authority; Consents. The execution, delivery, and consummation of
this Agreement by Purchaser and Parent have been duly authorized by the sole
member and manager of Purchaser and by the board of directors of Parent in
accordance with all applicable Legal Requirements and the organizational
documents of Purchaser and Parent, and at the Closing Date no further action
will be necessary on the part of Purchaser and Parent to make this Agreement
valid and binding on Purchaser and Parent and enforceable against Purchaser and
Parent in accordance with its terms, except to the extent that enforcement of
the rights and remedies created hereby may be affected by bankruptcy,
reorganization, moratorium, insolvency, public policy, and similar laws of
general application affecting the rights and remedies of creditors and by
general equity principles. The execution, delivery, and consummation of this
Agreement by Purchaser and Parent is not contrary to the organizational
documents of Purchaser or Parent. No approval or consent of any Person is or was
required to be obtained by Purchaser or Parent for the authorization of this
Agreement or the consummation by Purchaser or Parent of the transactions
contemplated in this Agreement.

Section 6.3 Brokerage and Finder’s Fees. Neither Purchaser nor Parent has
incurred, or will incur upon the closing of the transaction described in this
Agreement, any liability to any broker, finder, or agent for any brokerage fees,
finder’s fees, or commissions with respect to the transactions contemplated by
this Agreement.

Section 6.4 Material Misstatements or Omissions. No representation or warranty
made by Purchaser or Parent in this Agreement or in any Ancillary Agreement or
in any schedule thereto or hereto, contains or will contain any untrue statement
of a material fact, or, to the knowledge of Purchaser or Parent, omits or will
omit to state a material fact necessary to make the statement of fact contained
therein not misleading or inconsistent with any representation or statement made
in any public filings of Parent since February 1, 2011.

Section 6.5 Litigation. There is no action, suit, claim, demand, arbitration, or
other proceeding or investigation, at law or in equity, administrative or
judicial, pending or, to the knowledge of Purchaser and Parent, threatened
against or affecting Purchaser or Parent that would materially and adversely
affect Purchaser and Parent or would prohibit Purchaser or Parent from entering
into this Agreement. Neither Purchaser nor Parent has received notice that
either is the subject of any investigation of any Governmental Authority that
would materially and adversely affect Purchaser and Parent or would prohibit
Purchaser and Parent from entering into this Agreement, and neither are subject
to, nor have they been in default with respect to, any order, writ, injunction,
or decree of any Governmental Authority.

Section 6.6 Compliance with Laws. Purchaser and Parent are in compliance in all
material respects with all Legal Requirements affecting Parent’s operations that
would materially and adversely affect the consummation of this Agreement,
including, without limitation, the Foreign Corrupt Practices Act.

 

23



--------------------------------------------------------------------------------

ARTICLE 7 PRE-CLOSING COVENANTS

The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.

Section 7.1 General. Each of Seller, Members, Purchaser and Parent shall use his
or its reasonable best efforts to take all action and to do all things necessary
in order to consummate and make effective the transactions contemplated by this
Agreement, including, but not limited to, the execution and delivery of any
related document, the execution and delivery of which are conditions precedent
to the Closing.

Section 7.2 Notices and Consents. Seller and each Member shall give any notices
to third parties, and shall use their reasonable best efforts to obtain any
third party consents, referred to on Schedule 5.2, Schedule 5.15, and
Schedule 5.24.

Section 7.3 Operation of Business. Seller shall continue to operate the Business
in a prudent manner and in the Ordinary Course of Business. Without limiting the
generality of the foregoing, Seller will not engage in any practice, take any
action, or enter into any transaction that could reasonably result in a Material
Adverse Change or that if taken prior to the date of this Agreement would be
required to be disclosed under Section 5.29.

Section 7.4 Access. Seller and each Member will permit Purchaser, its financing
sources and its representatives (including legal counsel and accountants) to
have access at all reasonable times, and in a manner so as not to interfere with
the normal business operations of Seller, to all premises, properties,
customers, suppliers, books, records, Contracts, and documents of or pertaining
to the Purchased Assets and the Assumed Liabilities.

Section 7.5 Notice of Developments; Update of Disclosure Schedules. Seller will
give prompt written notice to Purchaser of any inaccuracies in any of the
representations and warranties in Article V above or any breach of any of the
covenants in this Agreement to be satisfied by Seller or any Member prior to
Closing. Purchaser will give prompt written notice to Seller of any inaccuracies
in any of the representations and warranties in Article VI above or any breach
of any of the covenants in this Agreement to be satisfied by Seller or any
Member prior to Closing. Seller shall promptly supplement in writing the
disclosure schedules delivered in connection with this Agreement (such
supplement, a “Disclosure Supplement”) during the period beginning on the
execution of the Agreement and ending on the Closing Date in order to reflect
(i) new matters or events that occur or come to the Knowledge of Sellers during
such period or (ii) any matters in the previously provided disclosure
schedules that have become incorrect or misleading between the date of this
Agreement and the Closing. If Seller delivers a Disclosure Supplement, Purchaser
is entitled to terminate this Agreement pursuant to Section 10.1(e) and if
Purchaser elects not to terminate this Agreement as a result of such supplement
and instead consummates the Closing, then any matters disclosed in the
Disclosure Supplement shall be disregarded for purposes of determining whether a
representation or warranty has been breached or is inaccurate pursuant to
Section 11.1(a)(i) and Purchaser’s rights to indemnification under
Section 11.1(a)(i) will be based solely on the disclosures contained in the
disclosure schedules delivered on the date of execution of this Agreement.

Section 7.6 Exclusivity. From the date of this Agreement until the earlier of
the Closing or the termination of this Agreement in accordance with its terms,
neither Seller nor any Member will (and they will not permit their respective
representatives or Affiliates to) (i) directly or indirectly through any other
Person engage in any negotiations with or provide any information to or enter
into any transaction involving Seller with any other Person, (ii) directly or

 

24



--------------------------------------------------------------------------------

indirectly through any other Person solicit any proposal relating to the
acquisition of, or other major transaction involving Seller and will notify
Purchaser promptly of the receipt of any unsolicited offer thereto or
(iii) dispose of any assets that would constitute a part of the Purchased Assets
other than in the Ordinary Course of Business. Seller and Members shall notify
Purchaser immediately after receipt by Seller or any Member (or any of their
respective representatives or Affiliates) of any proposal by a Person regarding
any of the items set forth in clauses (i) through (iii) above (an “Acquisition
Proposal”) or any request for non-public information concerning Seller or for
access to the properties, books, or records of Seller by any Person that informs
Seller or any Member that it is considering making, or has made, an Acquisition
Proposal. In addition, Seller shall communicate to such Person the existence of
and the restrictions contained in this Agreement.

Section 7.7 New Monthly Financials. Prior to the Closing Date, Seller shall
provide to Purchaser interim unaudited balance sheets and related unaudited
statements of income for each period through the Closing that are not included
in the Financial Statements (“New Monthly Financials”) as soon as practicable
after such statements are prepared, but in no event more than five (5) business
days after the end of the period to which such statements relate.

Section 7.8 Press Releases. Prior to the Closing, no party will issue any press
release or other public announcement with respect to this Agreement or the
transactions contemplated hereby without the prior written consent of both
parties; provided, however, that nothing herein will prohibit any party or its
Affiliates from issuing or causing publication of any such press release or
public announcement to the extent that such party determines such action to be
required in connection with any governmental filing or otherwise is required by
Law or the rules of any stock exchange or other regulatory body or agency
applicable to it or its Affiliates, in which event the party making such
determination will, if practicable in the circumstances, use reasonable efforts
to allow the other party reasonable time to comment on such release or
announcement in advance of its issuance.

ARTICLE 8 CONDITIONS TO PURCHASER’S OBLIGATIONS TO CLOSE

The obligations of Purchaser to effect the purchase of the Purchased Assets and
to consummate the transactions contemplated hereby shall be subject to the
fulfillment, or waiver in writing by Purchaser, at or prior to the Closing Date,
of each of the following conditions:

Section 8.1 Representations and Warranties. The representations and warranties
made by Seller in Article 5 of this Agreement shall be true, correct and
complete both on and as of the date of this Agreement and on and as of the
Closing Date (with the same force and effect as if such representations and
warranties had been made anew on and as of the Closing Date).

Section 8.2 Consents. All corporate and governmental consents and approvals
necessary to permit the consummation of the transactions contemplated by this
Agreement, including, without limitation, all consents and approvals listed on
Schedule 5.2, Schedule 5.15, and Schedule 5.24 shall have been received by
Purchaser on or before the Closing Date.

 

25



--------------------------------------------------------------------------------

Section 8.3 Legal Proceeding. No action, suit, or other proceeding shall be
pending before any Governmental Authority seeking or threatening to restrain or
prohibit the consummation of the transactions contemplated by this Agreement, or
seeking to obtain substantial damages in respect thereof, or involving a claim
that consummation thereof would result in the violation of any Legal Requirement
of any Governmental Authority having appropriate jurisdiction.

Section 8.4 Material Adverse Effect. Since the date of this Agreement, there
shall not have been any change, event, occurrence, or development that has had
or could reasonably be expected to have a Material Adverse Effect on the
Purchased Assets or the Business of Seller.

Section 8.5 Permits. To the extent any permits set forth on Schedule 2.1(e) are
not assignable or transferable from Seller to Purchaser, on or before the
Closing Date, Purchaser shall have received from each Governmental Authority
requiring Purchaser to do so any permits required or necessary for Purchaser to
use the Purchased Assets to engage in the Business in the manner the Business
was historically conducted by Seller prior to the Closing Date.

Section 8.6 Employment Agreements. On or prior to the Closing Date, Purchaser
shall have, at its option, entered into executive employment agreements and/or
other similar arrangements with Matthew S. Seefeld and James Skrinska in form
and substance satisfactory to Purchaser in its sole discretion (the “Employment
Agreements”).

Section 8.7 Damage to Purchased Assets. A material portion of the Purchased
Assets are not rendered unusable as a result of damage or destruction on or
prior to the Closing Date, provided, however, that if Purchaser, in its sole
discretion, elects to proceed with the Closing after receiving written notice
from Seller of such damage or destruction, then Purchaser shall be entitled to
all insurance proceeds, including without limitation, business interruption and
rental loss proceeds collected by Seller or any Seller Related Party prior to
the Closing Date, together with an amount from Seller equal to all deductible
amounts under the insurance policies of Seller covering such damage or
destruction.

Section 8.8 Financing. Purchaser shall have secured financing in amounts and on
terms acceptable to Purchaser, in its sole discretion, for purposes of
consummating the transactions contemplated in this Agreement.

Section 8.9 Discussions with Key Customers and Consultants. Purchaser shall have
conducted discussions with certain key customers and consultants of Seller, and
Purchaser shall be satisfied with the results of such discussions, in its sole
discretion.

Section 8.10 Audit. Seller shall have completed an audit of the Financial
Statements of Seller for the year ended December 31, 2010 and the balance sheet
of Seller as of October 31, 2011, and Purchaser shall have been reasonably
satisfied with the results thereof.

Section 8.11 Closing Deliveries of Seller. On or prior to the Closing Date,
Seller shall deliver and Purchaser shall have received the following:

(a) a true and correct copy of Seller’s Articles of Organization, certified by
the Secretary of State of the State of Georgia of a date not more than ten
(10) days prior to the Closing Date;

 

26



--------------------------------------------------------------------------------

(b) a certificate as to the good standing of Seller certified by the State of
Georgia and a certificate of foreign qualification issued by each jurisdiction
in which Seller is qualified to do business.

(c) a certificate of an authorized officer of Seller, dated the Closing Date,
(i) certifying that the document delivered pursuant to Section 8.11(a) is in
effect and has not been amended or modified, (ii) attaching a true and correct
copy of the operating agreement of Seller, and certifying that it is in effect
and has not been amended or modified, (iii) attaching copies of resolutions,
duly adopted by the directors and Members of Seller authorizing the execution
and delivery of this Agreement and each of the Ancillary Agreements and the
performance of the transactions contemplated hereby and thereby, and certifying
that such resolutions are in effect and have not been amended or modified, and
(iv) certifying the incumbency of the officers of Seller;

(d) a certificate of an authorized officer of Seller, dated the Closing Date
certifying that, as of the Closing Date, the conditions set forth in Sections
8.1, 8.2, 8.3, 8.4, and 8.7 have been satisfied;

(e) an assignment and assumption agreement relating to the Assumed Liabilities,
duly executed by Seller, in the form attached hereto as Exhibit C (the
“Assignment and Assumption Agreement”);

(f) a bill of sale relating to the Purchased Assets, duly executed by Seller, in
the form attached hereto as Exhibit D (the “Bill of Sale”);

(g) a restrictive covenant agreement, duly executed by Seller, and each Member
in the form attached hereto as Exhibit E (the “Restrictive Covenant Agreement”);

(h) the Employment Agreements, duly executed by each of Matthew S. Seefeld and
James Skrinska;

(i) a Payoff Letter from each obligee of the Debt of Seller listed on Schedule
5.10(b);

(j) evidence of receipt of all Financial Statements and Verified Financial
Statements;

(k) a certificate of amendment to be filed with the Secretary of State of the
State of Georgia changing the name of Seller to a name not containing any
derivative of the trade names set forth on Schedule 2.1(d), duly executed by
Seller;

(l) a FIRPTA certificate, duly executed by Seller;

(m) the Registration Rights Agreement, duly executed by Seller;

(n) the Convertible Note, duly executed by Seller; and

 

27



--------------------------------------------------------------------------------

(o) all such other agreements, documents, instruments, and writings as are
required to be delivered by Seller at or prior to the Closing Date pursuant to
this Agreement or that are otherwise reasonably necessary to transfer to
Purchaser all of Seller’s right, title, and interest in, to and under the
Purchased Assets and the Assumed Liabilities or to exclude the Retained
Liabilities, in accordance with this Agreement.

ARTICLE 9 CONDITIONS TO SELLER’S OBLIGATIONS TO CLOSE

The obligations of Seller to effect the sale of the Purchased Assets and to
consummate the transactions contemplated hereby shall be subject to the
fulfillment, or waiver in writing by Seller, at or prior to the Closing Date, of
each of the following conditions:

Section 9.1 Representations and Warranties. The representations and warranties
made by Purchaser and Parent in Article 6 of this Agreement shall be true and
correct both on and as of the date of this Agreement and on and as of the
Closing Date (with the same force and effect as if such representations and
warranties had been made anew on and as of the Closing Date).

Section 9.2 Legal Proceeding. No action, suit, or other proceeding shall be
pending before any Governmental Authority seeking or threatening to restrain or
prohibit the consummation of the transactions contemplated by this Agreement, or
seeking to obtain substantial damages in respect thereof, or involving a claim
that consummation thereof would result in the violation of any Legal Requirement
of any Governmental Authority having appropriate jurisdiction.

Section 9.3 Closing Deliveries of Purchaser. On or prior to the Closing Date,
Purchaser and Parent shall deliver and Seller shall have received the following:

(a) a true and correct copy of Purchaser’s Articles of Organization and Parent’s
Articles of Incorporation, certified by the Secretary of State of the State of
Delaware of a date not more than ten (10) days prior to the Closing Date;

(b) a certificate as to the good standing of Purchaser certified by the States
of Delaware and Georgia and a certificate as to the good standing of Parent
certified by the State of Delaware;

(c) certificates of authorized officers of Purchaser and Parent, dated the
Closing Date, (i) certifying that the document delivered pursuant to
Section 9.3(a) is in effect and has not been amended or modified, (ii) attaching
a true and correct copy of Purchaser’s operating agreement and certifying that
it is in effect and has not been amended or modified, (iii) attaching copies of
resolutions, duly adopted by the sole member of Purchaser and by the board of
directors of Parent authorizing the execution and delivery of this Agreement and
each of the Ancillary Agreements and the performance of the transactions
contemplated hereby and thereby, and certifying that such resolutions are in
effect and have not been amended or modified, and (iv) certifying the incumbency
of the officers of Purchaser and Parent;

 

28



--------------------------------------------------------------------------------

(d) a certificate of an authorized officer of Purchaser and Parent, dated the
Closing Date, certifying that, as of the Closing Date, the conditions set forth
in Sections 9.1 and 9.2 have been satisfied;

(e) evidence of payment of the Closing Date Payment, the Debt Payments as
required by Section 3.1(c), and the Specified Seller Liabilities as required by
Section 3.1(d);

(f) the Assignment and Assumption Agreement, duly executed by Purchaser;

(g) the Restrictive Covenant Agreement, duly executed by Purchaser;

(h) the Registration Rights Agreement, duly executed by Parent;

(i) the Convertible Note, duly executed by Purchaser and Parent; and

(j) all such other agreements, documents, instruments, and writings as are
required to be delivered by Purchaser and Parent at or prior to the Closing Date
pursuant to this Agreement or that are otherwise reasonably necessary for
Purchaser to assume the Assumed Liabilities, in accordance with this Agreement.

ARTICLE 10 TERMINATION

Section 10.1 Termination. Notwithstanding anything contained in this Agreement
to the contrary, this Agreement may be terminated at any time prior to the
Closing:

(a) By the mutual written consent of Seller, Purchaser and Parent;

(b) By Seller, Purchaser or Parent, upon written notice to the other party, if
the Closing has not occurred on or before December 31, 2011 (the “Termination
Date”) (provided such failure is not due to the material breach of the terms of
this Agreement or any Ancillary Agreement by such party);

(c) By Seller, upon written notice to Purchaser, if (i) there has been a breach
by Purchaser of any of the representations, warranties, or covenants of
Purchaser set forth in this Agreement, (ii) such breach would cause a Material
Adverse Effect, and (iii) Purchaser fails to cure such breach within ten (l0)
Business Days after written notice of such breach is given to Purchaser by
Seller (except no cure period shall be provided for a breach which by its nature
cannot be cured);

(d) By Purchaser or Parent, upon written notice to Purchaser, if (i) there has
been a breach by Seller of any of the representations, warranties, or covenants
of Seller set forth in this Agreement, (ii) such breach would cause a Material
Adverse Effect, and (iii) Seller fails to cure such breach within ten (l0)
Business Days after written notice thereof is given to Seller by Purchaser
(except no cure period shall be provided for a breach which by its nature cannot
be cured);

 

29



--------------------------------------------------------------------------------

(e) By Purchaser or Parent, upon written notice to Seller, if Seller delivers a
Disclosure Supplement containing new disclosures or material amendments to the
disclosures contained in the disclosure schedules delivered on the date of
execution of this Agreement; and

(f) By Seller, Purchaser or Parent, upon written notice to the other party, upon
the failure of a closing condition set forth in Article 8 or Article 9, which is
not capable of being satisfied on or before the Termination Date (provided such
failure is not due to the material breach of the terms of this Agreement or any
Ancillary Agreement by such party).

Except as provided in the next sentence, in the event of termination of this
Agreement under this Section 10.1, each party hereto will pay all of its own
fees and expenses. There will be no further liability hereunder on the part of
any party hereto if this Agreement is so terminated, except that if this
Agreement is terminated pursuant to Section 10.1(c) or (d), the non-breaching
party will be entitled to pursue from the breaching party all remedies available
at law or in equity, including, without limitation, specific performance of this
Agreement, and obtaining reimbursement for all out-of-pocket legal, accounting,
and due diligence expenses actually incurred in connection with this Agreement,
but excluding in all circumstances punitive damages.

ARTICLE 11 REMEDIES

Section 11.1 General Indemnification Obligation.

(a) Seller and each Member, jointly and severally but, subject to the
limitations contained in Section 11.3, shall jointly and severally indemnify and
hold harmless Purchaser and Parent and their respective officers, managers,
members, directors, employees, agents and Affiliates (each a “Purchaser
Indemnified Party”) from and against any and all losses, liabilities, claims,
damages, penalties, fines, judgments, awards, settlements, Taxes, costs, fees,
expenses (including but not limited to reasonable attorneys’ fees) and
disbursements (collectively “Losses”) actually sustained by any of such Persons
based upon, arising out of, or otherwise in respect of:

(i) any inaccuracies in or any breach of any representation or warranty of
Seller or any Member contained in this Agreement or any Ancillary Agreement
(including any schedule or exhibit attached hereto or thereto);

(ii) any breach of any covenant or agreement of Seller or any Member contained
in this Agreement or any Ancillary Agreement (including any schedule or exhibit
attached hereto or thereto);

(iii) any of the Retained Liabilities; and

(iv) the failure of Purchaser to withhold a portion of the Final Purchase Price
until receipt of tax clearance certificates for Seller from any applicable
Governmental Authority as may be required by any applicable Legal Requirement.

 

30



--------------------------------------------------------------------------------

(b) Purchaser and Parent, jointly and severally, shall indemnify and hold
harmless Seller and each Member, and its respective officers, managers,
employees, agents and Affiliates (each a “Seller Indemnified Party”) from and
against any and all Losses actually sustained by any of such Persons based upon,
arising out of or otherwise in respect of:

(i) any inaccuracies in or any breach of any representation or warranty of
Purchaser contained in this Agreement or any Ancillary Agreement (including any
schedule or exhibit attached hereto or thereto);

(ii) any breach of any warranty, covenant, or agreement of Purchaser contained
in this Agreement or any Ancillary Agreement (including any schedule or exhibit
attached hereto or thereto);

(iii) any of the Assumed Liabilities; and

(iv) any liability, loss, or obligation resulting from the operation of the
Business after the Closing Date, except to the extent arising from a Retained
Liability.

Section 11.2 Notice and Opportunity to Defend.

(a) As soon as is reasonably practicable after a Seller Indemnified Party or
Purchaser Indemnified Party, as the case may be, becomes aware of any claim that
it has under Section 11.1 that may result in a Loss (a “Liability Claim”), such
Person (the “Indemnified Party”) shall give notice thereof (a “Claims Notice”)
to the party hereto that is obligated to indemnify the Indemnified Party with
respect to such claim (the “Indemnifying Party”). A Claims Notice shall describe
the Liability Claim in reasonable detail, and shall indicate the amount
(estimated, if necessary and to the extent feasible) of the Loss that has been
or may be suffered by the Indemnified Party. No delay in or failure to give a
Claims Notice by the Indemnified Party to the Indemnifying Party pursuant to
this Section 11.2(a) shall adversely affect any of the other rights or remedies
which the Indemnified Party has under this Agreement, or alter or relieve the
Indemnifying Party of its obligation to indemnify the Indemnified Party to the
extent that such delay or failure has not materially prejudiced the Indemnifying
Party.

(b) To the extent that any Liability Claim relates to a third party proceeding,
the Indemnifying Party may elect, by providing written notice to the Indemnified
Party within thirty (30) days of receipt of a Claims Notice from the Indemnified
Party of the commencement or assertion of any Liability Claim in respect of
which indemnity may be sought hereunder, to assume and conduct the defense of
such Liability Claim in accordance with the limits set forth in this Agreement
with counsel selected by the Indemnifying Party and reasonably acceptable to the
Indemnified Party. If the Indemnifying Party does not assume the defense of a
Liability Claim in accordance with this Section 11.2(b), the Indemnified Party
may continue to defend the Liability Claim. If the Indemnifying Party has
assumed the defense of a Liability Claim as provided in this Section 11.2(b),
the Indemnifying Party will not be liable for any legal expenses

 

31



--------------------------------------------------------------------------------

subsequently incurred by the Indemnified Party in connection with the defense
thereof; provided, however, that if (i) the Indemnifying Party fails to take
reasonable steps necessary to defend diligently such Liability Claim or (ii) a
settlement of, or adverse judgment with respect to the Liability Claim may be
expected to have a material adverse effect on, or is likely to establish a
precedential custom or practice materially adverse to the continuing business or
Tax position of the Indemnified Party (including, without limitation, any
increase in the Tax liability of Purchaser or any Affiliate thereof), the
Indemnified Party may assume its own defense, and the Indemnifying Party shall
be liable for all reasonable costs or expenses paid or incurred in connection
therewith. The Indemnifying Party or the Indemnified Party, as the case may be,
shall have the right to participate in (but not control), at its own expense,
the defense of any Liability Claim which the other is defending as provided in
this Agreement. The Indemnifying Party, if it shall have assumed the defense of
any Liability Claim as provided in this Agreement, shall not, without the prior
written consent of the Indemnified Party, consent to a settlement of, or the
entry of any judgment arising from, any such Liability Claim which (i) does not
include as an unconditional term thereof the giving by the claimant or the
plaintiff to the Indemnified Party a complete release from all liability in
respect of such Liability Claim, or (ii) grants any injunctive or equitable
relief, or (iii) may reasonably be expected to have a material adverse effect
on, or is likely to establish a precedential custom or practice material adverse
to, the continuing business or Tax position of the Indemnified Party (including,
without limitation, any increase in the Tax liability of Purchaser or any
Affiliate thereof). The Indemnified Party shall not settle any Liability Claim,
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld, conditioned, or delayed.

Section 11.3 Survivability / Limitations on Indemnification.

(a) The representations and warranties of Seller, Purchaser and Parent contained
in this Agreement or in any Ancillary Agreement, and the right of Seller,
Purchaser and Parent to seek indemnification as a result of any breach of or
inaccuracy in any representation or warranty, shall survive until the later to
occur of (x) the first (1st) anniversary of the Closing Date or (y) the
expiration of the Earnout Period (the “Expiration Date”); provided, however,
that:

(i) the Expiration Date will not apply for any Liability Claim relating to a
breach of or inaccuracy in the representations and warranties of Seller
contained in Section 5.1 (Organization and Standing), Section 5.2 (Authority),
Section 5.6 (Title), or Section 5.27 (Brokerage and Finders Fees);

(ii) the representations and warranties of Seller contained in Section 5.5
(Environmental Matters), Section 5.7 (Taxes), Section 5.8 (Litigation) and
Section 5.20 (Employee Benefit Plans and Other Plans) shall survive for the
duration of any applicable statute of limitations, the duration of any
suspension, waiver or extension thereof, and for ninety (90) days thereafter;

(iii) all of the covenants and agreements of Seller, any Member, Purchaser, and
Parent contained in this Agreement shall survive after the date of this
Agreement and be enforceable in accordance with their terms without expiration;
and

 

32



--------------------------------------------------------------------------------

(iv) any Liability Claim pending on any Expiration Date for which a Claims
Notice has been given in accordance with Section 11.2 on or before such
Expiration Date may continue to be asserted and indemnified against until
finally resolved.

The representations and warranties listed in clauses (i) and (ii) of this
Section 11.3(a) are referred to as the “Fundamental Representations”.

(b) Notwithstanding anything to the contrary contained in this Agreement,
neither Seller nor any Member shall have to indemnify any Purchaser Indemnified
Party for any Loss under Section 11.1(a)(i) until the aggregate amount of all
Losses sustained by one or more Purchaser Indemnified Parties exceeds $100,000
in the aggregate (the “Basket”), in which case each Purchaser Indemnified Party
shall be entitled to indemnification hereunder to the full extent of Losses
(including the Losses included in the Basket), only up to but not exceeding, in
the aggregate, the sum of $3,000,000 (the “Cap”). Notwithstanding anything to
the contrary contained in this Agreement, the Basket and Cap shall not apply to
Losses sustained by Purchaser as a result of Seller’s breach of a Fundamental
Representation or Losses that are determined by a court of competent
jurisdiction to sound in fraud in an action brought by Purchaser against either
Seller or a Member.

(c) Notwithstanding anything to the contrary contained in this Agreement,
Purchaser and Parent shall not have to indemnify any Seller Indemnified Party
for any Loss under Section 11.1(b)(i) until the aggregate amount of all Losses
sustained by one or more Seller Indemnified Parties exceeds the Basket, in which
case each Seller Indemnified Party shall be entitled to indemnification
hereunder to the full extent of Losses (including the Losses included in the
Basket), up to but not exceeding, in the aggregate, the Cap.

(d) Absent fraud or criminal activity, the indemnification provided for in
Section 11.1 of this Agreement shall be the sole and exclusive post-Closing
remedy available to any party against the other parties for any Losses arising
under or based upon this Agreement or the transactions contemplated hereby.

(e) Absent fraud or criminal activity, no party hereto will be entitled to
receive from any other party hereto punitive damages as a result of Losses
hereunder.

(f) For the purposes of the indemnification provisions set forth in this Article
11, any Losses shall be determined on a net basis after giving effect to any
actual cash payments, setoffs, recoupment, or any other payments in each case
received, realized, or retained by the indemnified party (including any amounts
recovered or recoverable by the indemnified party from unaffiliated third party
insurance providers) as a result of any event giving rise to a claim for such
indemnification.

 

33



--------------------------------------------------------------------------------

Section 11.4 Manner of Satisfying Losses.

(a) Payments owed by Seller in satisfaction of Seller’s indemnification
obligations pursuant to this Article 11 shall be satisfied in the following
manner: (i) first, through offset against any Earnout Consideration or License
Payment that may become due to Seller, (ii) second, through a reduction in the
outstanding balance of the Convertible Note, if the note is still outstanding,
and (iii) third, to the extent amounts recovered by Purchaser Indemnified Party
are not sufficient to satisfy all Losses in full, then the balance of such
Losses shall be paid directly from either Seller or the Members in cash or
through the surrender of a portion of the Parent Common Stock having the value
of the greater of (x) the market price of Parent Common Stock at the time the
amount of the Loss is finally determined by agreement of the parties, or to the
extent necessary, by a court of competent jurisdiction or (y) the conversion
price at which such Parent Common Stock was received upon conversion of the
Convertible Note.

(b) Payments owed by Purchaser or Parent in satisfaction of their
indemnification obligations pursuant to this Article 11 shall be paid to Seller
in cash.

Section 11.5 Treatment of Indemnification Payments. All indemnification payments
made by any party hereto will be treated as adjustments to the Initial Purchase
Price.

Section 11.6 Materiality. Each of the representations and warranties that
contain any “Material Adverse Effect”, “in all material respects”, or other
materiality (or correlative meaning) qualifications shall be deemed to have been
given as though there were no such qualification for purposes of any
indemnification under this Article 11.

ARTICLE 12 POST CLOSING COVENANTS

The parties covenant to take the following actions after the Closing Date:

Section 12.1 Further Information. Following the Closing, upon reasonable advance
notice, Seller, Parent, and Purchaser shall both afford to one another, their
respective counsel and accountants, during normal business hours, upon prior
written notice, reasonable access to the books, records, and other data relating
to the Business or the Purchased Assets with respect to periods prior to the
Closing and the right to make copies and extracts therefrom, to the extent that
such access may be reasonably required (a) to facilitate the investigation,
litigation, and final disposition of any claims which may have been or may be
made against any party or its Affiliates, (b) in connection with any Tax Return,
audit, examination, proceeding, or determination, (c) to facilitate the purchase
and implementation of any policies of insurance covering the Purchased Assets or
the Business, and (d) for any other reasonable business purpose. All
investigations by or on behalf of either Seller, Parent, or Purchaser shall be
conducted in such manner as to not unreasonably interfere with the business
operations of the providing party and will be at the requesting party’s sole
expense.

Section 12.2 Record Retention. Each party agrees that for a period of not less
than seven (7) years following the Closing Date, it shall not destroy or
otherwise dispose of any of the books and records relating to the Business or
the Purchased Assets in their possession with respect to periods prior to the
Closing. Upon thirty (30) days advance notice to the other party, each party
shall have the right to destroy all or part of such books and records after the
seventh (7th) anniversary of the Closing Date. If any party so desires, it shall
have the right, at its own expense, to take possession of any records that the
other party intends to destroy.

 

34



--------------------------------------------------------------------------------

Section 12.3 Tax Assistance. Following the Closing, Seller and Members, on the
one hand, and Purchaser, on the other hand, will provide each other with such
assistance as may reasonably be requested in connection with the preparation of
any Tax Return, any audit or other examination by any Taxing authority, or any
judicial or administrative proceedings relating to liability for Taxes.

Section 12.4 No Assignment Causing Breach. Neither this Agreement nor any
document or instrument delivered pursuant hereto shall constitute an assignment
of any claim, Contract, lease, commitment or sales or purchase order or an
attempted assignment thereof without the consent of any other Person if such
assignment would be ineffective, constitute a breach thereof or in any way
adversely affect the rights thereunder. Until such consent is obtained, Seller,
Members and Purchaser will cooperate with each other to provide for Purchaser
the benefits of, and to permit Purchaser to assume all liabilities under, any
such claim, Contract, lease, commitment or sales or purchase order, including
enforcement at the request and expense of Purchaser for the benefit of Purchaser
of any and all rights of Seller against the other party or parties thereto; and
any transfer or assignment to Purchaser by Seller of any property or property
rights or any Contract or lease which requires the consent or approval of any
third party shall be made subject to such consent or approval being obtained.

Section 12.5 Employee Matters and Employee Benefits.

(a) Non-Transferred Employees. Nothing in this Agreement shall be deemed to
impose on Purchaser any liabilities or responsibilities for periods prior to the
Closing regarding individuals who do not become employees of Purchaser pursuant
to offers of employment made under Section 12.5(b), including, without
limitation, liabilities or responsibilities for (i) pension, retirement,
profit-sharing, savings, pension, medical, dental, disability income, life
insurance, or accidental death benefits, whether insured or self-insured,
whether funded or unfunded, (ii) workers’ compensation (both long term and short
term) benefits, whether insured or self-insured, whether or not accruing or
based upon exposure to conditions prior to the date of this Agreement or for
claims incurred or for disabilities commencing prior to the Closing Date, or
(iii) severance benefits.

(b) Offers of Employment. At Purchaser’s sole discretion, Purchaser will offer
as of the Closing Date employment at-will to all employees of Seller; provided,
however, that nothing herein shall require the continuation of any employment or
any terms of employment after the Closing Date.

(c) WARN. Seller shall be responsible for complying with the notice and coverage
requirements of the Workers Adjustment and Retraining Notification Act, if
applicable, with respect to any event or condition on or prior to the Closing
Date.

 

35



--------------------------------------------------------------------------------

(d) Final Seller Payroll. Seller shall be responsible for calculation and
funding of a final payroll for all employees of the Business through and
including the Closing Date, which shall include payment for all accrued and
unused vacation time and sick leave outstanding as of the Closing Date. The
amount of such payroll (including taxes, withholdings and other amounts normally
and customarily funded at the time of processing payroll) shall be added to
Schedule 3.1(d) as a Specified Seller Liability and funded by Purchaser, on
behalf of seller, on the Closing Date to Seller’s payroll account. Seller shall
submit the final payroll to ADP for processing and payment no later than three
(3) days following the Closing Date. Purchaser shall be reasonably satisfied
with such calculations and the amount transferred.

Section 12.6 Further Assurances. From and after the Closing, Purchaser, Seller,
and each Member will, and will cause their respective Affiliates to, execute and
deliver such further instruments of sale, conveyance, transfer, assignment, and
delivery and such consents, assurances, powers of attorney, and other
instruments and take such other action as reasonably may be necessary to in
order to vest in Purchaser (and record and perfect) all right, title, and
interest in and to the Purchased Assets, to put Purchaser in actual possession
and control of the Business and to otherwise fully effectuate and carry out the
transactions contemplated by this Agreement and the Ancillary Agreements.

Section 12.7 Mail, Bank Accounts and Other Receipts.

(a) From and after the Closing, Seller agrees to hold in trust and deliver to
Purchaser promptly following receipt thereof any mail, checks, electronic cash
deposits, or documents that it receives pertaining to the Business or the
Purchased Assets. Seller agrees to maintain, for a reasonable period of time
(not to exceed three months), the bank account(s) and lockbox(s) that were used,
immediately prior to the Closing Date, to receive customer payments relating to
the Business. Purchaser agrees to hold in trust and deliver to Seller promptly
following receipt thereof any mail, checks, electronic cash deposits, or
documents that it receives pertaining to matters other than the Business or the
Purchased Assets.

(b) From and after the Closing, Seller agrees to maintain for as long as
necessary amounts of cash in the bank accounts used for the operation of the
Business prior to Closing sufficient to cover any and all checks, drafts, and
other draws that are outstanding against such accounts as of the Closing Date.

(c) From and after the Closing, Seller and Purchaser shall use their reasonable
good faith efforts to reconcile, on or about forty five (45) days following the
Closing or at such mutually agreeable later date, (i) the amount, if any, of the
trade payables and/or accrued expenses being assumed by Purchaser pursuant to
this Agreement that are drawn from the bank accounts of Seller after the Closing
Date, and (ii) the amount, if any, of the accounts receivable and other customer
and/or supplier payments relating to the Purchased Assets that are remitted to
and/or deposited by such customers and/or suppliers into the bank accounts of
Seller after the Closing Date. Any amounts due from Seller to Purchaser, or from
Purchaser to Seller, as a result of such reconciliation shall be promptly paid
by the owing party.

 

36



--------------------------------------------------------------------------------

ARTICLE 13 MISCELLANEOUS

Section 13.1 Seller Representative.

(a) Appointment. The seller representative shall be W. Ray Cross (the “Seller
Representative”). The Seller Representative is hereby constituted and appointed
as the agent and attorney in fact for and on behalf of Seller and each Member.
Without limiting the generality of the foregoing, the Seller Representative has
full power and authority, on behalf of Seller and each Member and his or her
successors and assigns, to (i) interpret the terms and provisions of this
Agreement; (ii) execute and deliver all agreements, certificates, statements,
notices, approvals, extensions, waivers, undertakings, amendments and other
documents required or permitted to be given in connection with the consummation
of the transactions contemplated by this Agreement; (iii) receive service of
process in connection with any claims under this Agreement; (iv) agree to,
negotiate, enter into settlements and compromises of, and demand arbitration and
comply with orders of courts and awards of arbitrators with respect to such
claims, and to take all actions necessary or appropriate in the sole judgment of
the Seller Representative for the accomplishment of the foregoing, including,
without limitation, taking all such actions as may be necessary under Article 11
hereof; (v) give and receive notices and communications; (vi) exercise all
rights of Seller or any Member under the Agreement, the Convertible Note, or the
Registration Rights Agreement and (vii) take all actions necessary or
appropriate in the sole judgment of the Seller Representative on behalf of the
Members in connection with this Agreement or any of the Ancillary Agreements.

(b) Successors. The Seller Representative may be changed by those Members that
hold a majority of the Seller’s membership interests from time to time upon not
less than ten (10) days prior written notice to the Purchaser. The Seller
Representative, or any successor hereafter appointed, may resign at any time by
written notice to the Purchaser, Parent and the Members. A successor Seller
Representative will be named by those Members that hold a majority of the
Seller’s membership interests. All power, authority, rights and privileges
conferred herein to the Seller Representative will apply to any successor Seller
Representative.

(c) Liability. The Seller Representative will not be liable to the Members for
any act done or omitted under this Agreement as the Seller Representative while
acting in good faith, and any act taken or omitted to be taken pursuant to the
advice of counsel will be conclusive evidence of such good faith and will be
entitled to indemnification by Seller and the Members for Losses related
thereto.

(d) Reliance. From and after the Closing Date, Purchaser and Parent are entitled
to deal exclusively with the Seller Representative on all matters relating to
this Agreement and the Ancillary Agreements and agree to deal with the Seller
Representative on an exclusive basis. A decision, act, consent or instruction of
the Seller Representative constitutes a decision of Seller and the Members. Such
decision, act, consent or instruction is final, binding and conclusive upon
Seller and each Member. Purchaser and Parent may rely upon any decision, act,
consent or instruction of the Seller Representative. Notices or communications
to or from the Seller Representative will constitute notice to or from Seller
and each of the Members.

 

37



--------------------------------------------------------------------------------

Section 13.2 Assignment; Third Parties; Binding Effect. The rights under this
Agreement are not assignable nor are the duties delegable by (a) Seller or any
Member without the prior written consent of Purchaser and Parent; and
(c) Purchaser without the prior written consent of Seller; except that either
Purchaser or Parent may, without the consent of any other party, assign this
Agreement (x) to a wholly owned subsidiary of Parent, (y) an entity under common
control with Purchaser, or (z) Purchaser’s principal creditor. Any attempted
assignment or delegation in contravention of the previous sentence shall be null
and void; provided, however, that an assignment by Parent shall not change or
relieve it of its obligations hereunder. Nothing contained in this Agreement is
intended to convey upon any person or entity, other than the parties and their
successors in interest and permitted assigns, any rights or remedies under or by
reason of this Agreement unless expressly stated. All covenants, agreements,
representations and warranties of the parties contained in this Agreement are
binding on and will inure to the benefit of Purchaser, Seller, and each Member,
as applicable, and their respective successors and permitted assigns.

Section 13.3 Expenses. Each of the parties hereto shall pay its own expenses and
costs incurred or to be incurred by it in negotiating, closing and carrying out
this Agreement.

Section 13.4 Notices. All notices, requests, demands and other communications to
be made under this Agreement must be in writing and will be deemed duly given,
unless otherwise expressly indicated to the contrary in this Agreement, (i) when
personally delivered, (ii) upon receipt of a telephonic facsimile transmission
with a confirmed telephonic transmission answer back, (iii) three (3) Business
Days after having been deposited in the United States mail, certified or
registered, return receipt requested, postage prepaid, or (iv) one (1) Business
Day after having been dispatched by a nationally recognized overnight courier
service, addressed to the parties or their permitted assigns at the following
addresses (or at such other address or number as is given in writing by any
party to the other parties) as follows:

(a) If to Purchaser and Parent, to:

 

 

Streamline Health Solutions, Inc.

10200 Alliance Road

Cincinnati, Ohio 45242

Attention: Stephen H. Murdock, SVP and CFO

Facsimile No.: (513) 672-2112

Email: steve.murdock@streamlinehealth.net

with a copy to:

 

Benesch, Friedlander, Coplan & Aronoff LLP

200 Public Square

Suite 2300

Cleveland, Ohio 44114

Attention : John S. Gambaccini, Esq.

Facsimile No.: (216) 363-4588

Email: jgambaccini@beneschlaw.com

 

 

38



--------------------------------------------------------------------------------

(b) If to Seller prior to Closing:

 

 

Interpoint Partners, LLC

1230 Peachtree Street NE,

Suite 2330

Atlanta, Georgia 30309

Attention: W. Ray Cross

Facsimile No.: (404) 446-0059

Email: rcross@interpointpartners.com

(c) If to Seller or any Member after Closing, to:

 

 

W. Ray Cross

P.O. Box 7083

Tifton, Georgia 31793

Facsimile No.:                 

Email:                                 

in the case of (b) or (c), with a copy to:

 

 

Simpson Law and Mediation Service

1020 East College Avenue

Tifton, Georgia 31794

Attention: Ralph F. Simpson

Facsimile No.: (229) 388-8419

Email: rfs@simpsonmediation.com

Section 13.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same document. Any signature to this
Agreement or any Ancillary Agreement delivered via facsimile, electronic mail,
or in pdf format shall be deemed an original for all purposes.

Section 13.6 Captions and Section Headings. Captions and section headings are
for convenience only, are not a part of this Agreement and may not be used in
construing it.

Section 13.7 Possession of Purchased Assets. Possession of the Purchased Assets
will be given to Purchaser effective as of 11:59 p.m. on the Closing Date.
Purchaser will not acquire any title to the Purchased Assets until possession
has been given to it in accordance with this Section 13.7. For purposes of this
Section 13.7, possession will be deemed to have been given to Purchaser when
Seller delivers or causes to be delivered to Purchaser good and sufficient
instruments of transfer and conveyance as provided in this Agreement.

Section 13.8 Waivers. Any failure by any of the parties to comply with any of
the obligations, agreements, or conditions set forth in this Agreement may be
waived by the other party or parties, but any such waiver will not be deemed a
waiver of any other obligation, agreement or condition contained herein.

 

39



--------------------------------------------------------------------------------

Section 13.9 Entire Agreement. This Agreement, including any certificate,
schedule, exhibit, or other document delivered pursuant to its terms,
constitutes the entire agreement between the parties. There are no verbal
agreements, representations, warranties, undertakings, or agreements between the
parties, and this Agreement may not be amended or modified in any respect,
except by a written instrument signed by all the parties to this Agreement.

Section 13.10 Governing Laws. This Agreement is governed by and construed in
accordance with the internal laws of the State of Georgia, without regard to
conflict of laws principles. For the sole purpose of this Agreement and any
controversy arising hereunder, each party hereby submits itself to the exclusive
jurisdiction of the state or federal courts sitting in Fulton County, Georgia,
and waives any objection (on the grounds of each of jurisdiction or forum non
conveniens, or otherwise) to the jurisdiction of any such court. Each of Seller,
Purchaser, Parent and each Member irrevocably waive any objection that they now
have or hereafter may have to the laying of venue of any suit, action, or
proceeding brought in any such court and further irrevocably waive any claim
that any such suit, action, or proceeding brought in any such court has been
brought in an inconvenient forum.

{Signatures begin on next page. Remainder of page intentionally left blank}

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date
first above written.

 

PURCHASER:     SELLER:

IPP ACQUISITION, LLC

    INTERPOINT PARTNERS, LLC By:         By:     Name:           Name:      

Title:

       

Title:

   

PARENT:

    MEMBERS:

STREAMLINE HEALTH SOLUTIONS, INC.

    INTERPOINT INVESTMENT GROUP By:         By:     Name:           Name:    
Matthew S. Seefeld

Title:

       

Title:

  Agent and Attorney in Fact     KURT SEEFELD, executed by Matthew S. Seefeld as
agent and attorney in fact     MATTHEW S. SEEFELD, individually     PHILLIP
SEEFELD, executed by Matthew S. Seefeld as agent and attorney in fact     JAMES
SKRINSKA, executed by Matthew S. Seefeld as agent and attorney in fact     SUSAN
SEEFELD, executed by Matthew S. Seefeld as agent and attorney in fact     CLAY
HALE, executed by Matthew S. Seefeld as agent and attorney in fact     PEYTON
MERONEY, executed by Matthew S. Seefeld as agent and attorney in fact     JOHN
SKRINSKA, executed by Matthew S. Seefeld as agent and attorney in fact    
LELAND DICE ROBERTS, executed by Matthew S. Seefeld as agent and attorney in
fact     MICHAEL ROBERTS, executed by Matthew S. Seefeld as agent and attorney
in fact     E. DICE ROBERTS, executed by Matthew S. Seefeld as agent and
attorney in fact    



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

For purposes of this Agreement, unless the context otherwise indicates, the
following terms, whether capitalized or not, shall have the meaning set forth
below:

“Affiliate” means with respect to any Person, (a) any officer, director,
manager, or holder of more than ten percent (10%) of the outstanding shares or
equity interest of such Person, (b) such Person’s spouse and the parents,
grandparents, brothers and sisters, children, and grandchildren of such Person
or of such Person’s spouse, or (c) any other Person which directly or indirectly
controls, is controlled by, or is under common control with such Person. A
Person shall be deemed to control another Person if the controlling Person,
directly or indirectly, possesses the power to direct or cause the direction of
the management and policies of the controlled Person, whether through ownership
of voting securities, by contract, or otherwise.

“Ancillary Agreements” means the Assignment and Assumption Agreement, the Bill
of Sale, the Restrictive Covenant Agreement, the Convertible Note, the
Registration Rights Agreement, and each agreement, document, instrument, or
certificate contemplated by this Agreement or to be executed by Purchaser,
Seller, or any Member in connection with the consummation of the transactions
contemplated by this Agreement, in each case only as applicable to the relevant
party or parties to such Ancillary Agreement, as indicated by the context in
which such term is used.

“Business Day” means any day other than a Saturday, Sunday, or day on which
commercial banks are authorized or required by law to close in Cincinnati, Ohio.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any agreement, contract, obligation, promise, or undertaking
(whether written or oral) that is legally binding and (a) under which Seller has
or may acquire any rights, (b) under which Seller has or may become subject to
any obligation or liability, or (c) by which Seller or any of the Purchased
Assets may become bound.

“Debt” means (a) all obligations to repay borrowed money, direct or indirect,
incurred, assumed, or guaranteed, (b) all obligations for the deferred purchase
price of capital assets (excluding normal trade terms for capital assets
purchased in the ordinary course of business), (c) all obligations under
conditional sales or other title retention agreements, (d) all reimbursement and
other obligations (contingent or otherwise) under any letter of credit, banker’s
acceptance, currency swap agreement, interest rate swap, cap, collar, or floor
agreement or other interest rate management device.

“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, easement, or restriction or reservation of any kind, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

 



--------------------------------------------------------------------------------

“Environmental Law” means any foreign, federal, state or local law, order,
permit or other requirement of law, including any principle of common law, now
in effect, relating to the environment, public health or safety, in each case as
applicable to Seller or its Leased Real Property.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Financial Statements” means the following reports of Seller, (a) the Verified
Balance Sheets, (b) the unaudited interim balance sheet dated as of November 30,
2011, and (c) the related unaudited statement of income for the period ended
November 30, 2011.

“GAAP” means United States generally accepted accounting principals,
consistently applied.

“Governmental Authorization” means any approval, consent, ratification, waiver,
license, permit, or authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Legal Requirement.

“Governmental Authority” means any United States, state, local, foreign, or
other governmental entity or municipality or any subdivision thereof or any
authority, department, commission, board, bureau, agency, court, tribunal,
arbitration panel, or instrumentality.

“Hazardous Material” means any substance or waste containing hazardous
substances, pollutants or contaminants as those terms are governed by or defined
in Environmental Law, including but not limited to the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq., any other foreign, federal, state or local laws, rules or regulations
governing the manufacture, import, use, handling, storage, processing,
transportation, release or disposal of substances or wastes deemed hazardous,
toxic, dangerous or injurious to public health or to the environment. This term
Hazardous Material also includes asbestos-containing material, polychlorinated
bi-phenyls and petroleum or petroleum-based products.

“Intellectual Property” means all business names (fictitious or otherwise),
trade names, registered and unregistered trademarks and service marks, art work,
packaging, plates, emblems, logos, internet domain names, insignia and
copyrights, and other proprietary rights to various words, slogans, symbols,
logos, designs and trade dress, including all registrations and applications for
the same, and all goodwill associated therewith; all domestic and foreign
patents and patent applications, industrial and utility models, industrial
designs, petty patents, patents of importation, patents of addition,
certificates of invention, and any other indicia of invention ownership issued
or granted by any Governmental Authority including any reissue, re-examination,
extension, division, continuation or continuation-in-part of any of the
foregoing; all copyrights, applications for copyright registration and copyright
registrations, in both published works and unpublished works and all moral
rights (or droit moral), visual artists rights and author’s rights; all right,
title and interest of Seller in, to and under licenses, sublicenses or like
agreements providing such Seller any right or concession to use any Third Party
Software, or other software or information or intellectual property; all
know-how, trade secrets, and confidential and/or proprietary information,
including, without limitation, customer lists, technical or business
information, including data, process technology, plans (including business

 

2



--------------------------------------------------------------------------------

and marketing plans), sketches, drawings, schematics, flow charts, blue prints,
manufacturing processes, formulae, recipes, designs, systems, forms,
specifications, technical manuals, computer and software programs (in source
code and object code formats), product information and development,
work-in-progress; all other intellectual property rights (in whatever form or
medium) owned or licensed by Seller and/or used in connection with the conduct
of the Business; and all documentary evidence of any of the foregoing,
including, without limitation, those items listed on Schedule 2.1(d).

“IRS” means the U.S. Internal Revenue Service.

“Knowledge” means, (a) with respect to Seller, any Member or W. Ray Cross is
actually aware of a particular fact or other matter after due inquiry, (b) with
respect to Purchaser or Parent, any of Stephen H. Murdock or Robert Watson is
actually aware of a particular fact or other matter after due inquiry.

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other constitution, law, ordinance, rule, code,
by-law, principle of common law, regulation, statute, treaty, or requirement,
including, but not limited to, any building zoning, fire, environmental, Tax,
public health or safety law or code.

“Material Adverse Effect” means any change, event, effect, or development that
(a) has a materially adverse effect on the financial condition in excess of
$100,000 or operating results of the Business and the assets to be acquired
pursuant to this Agreement, or (b) has a materially adverse effect on the
ability of Seller to perform its obligations under this Agreement; provided that
none of the following shall be deemed to constitute, and none of the following
shall be taken into account in determining whether there has been, a Material
Adverse Effect: (i) any change, event, effect, or development arising from or
relating to (1) any change in United States or foreign economies in general,
(2) any change in general business or economic conditions affecting the industry
and/or markets in which the Business operates, (3) any change in global,
national or regional political conditions (including the outbreak of war or acts
of terrorism) or in general economic, business, regulatory, political or market
conditions or in national or global financial or capital markets, (4) any
changes in GAAP or other applicable accounting regulations, or (5) any actions
taken (or omitted to be taken) at the request of Purchaser; (ii) any matters
related to or caused by the announcement of this Agreement or the Ancillary
Agreements or any of the transactions contemplated hereunder or thereunder or
the effect of the public announcement of the transactions contemplated hereby on
current or prospective customers of the Business; and (iii) any adverse change
in or effect on the Business or the assets to be acquired pursuant to this
Agreement that is cured by Seller before the earlier of (1) the Closing Date and
(2) the date on which this Agreement is terminated pursuant to Section 10.

“Net Working Capital” means (a) accounts receivable (net of a reserve for
doubtful accounts determined to be those customer accounts that remain unpaid
for a period in excess of 90 days after invoice date, unless such customer’s
accounts (i) have contractual terms in excess of 90 days and (ii) have paid
outstanding invoices within such contractually extended terms), (b) less trade
accounts payable and those accrued expenses set forth in Section 2.3(a)(ii)
(excluding Retained Liabilities) of the Business, each as accrued in the
Ordinary Course of Business, in conformity with GAAP.

 

3



--------------------------------------------------------------------------------

“Ordinary Course of Business” means, with respect to Seller, an action which is:

(a) prudent, consistent with the past practices of Seller and taken in the
ordinary course of the normal day-to-day operations of Seller;

(b) not required to be authorized by the directors, or Members of Seller; and

(c) similar in nature and magnitude to actions customarily taken without any
authorization by the directors or Members of Seller in the ordinary course of
the normal day-to-day operations of other prudent Persons that are in the same
line of business as Seller.

“Person” means a natural person, sole proprietorship, corporation, limited
liability company, firm, partnership, association, joint venture, trust,
unincorporated organization, Governmental Authority or other entity, whether
acting in an individual, fiduciary, or other capacity.

“Real Property” means all real property owned or leased by Seller and used in
connection with the Business, including, without limitation, buildings, outside
storage areas, silos, driveways, walkways, and parking areas thereon or thereof
and all easements, improvements, and all appurtenances thereto, and the rights
and privileges of Seller in all rights of way, licenses or easements.

“Release” has the same meaning as in the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.

“Seller Related Party” means and includes any of the following: all Members of
Seller; the spouse of any such Person; any child, grandchild, parent or sibling
of any such Person (without regard to whether such relationship was created by
birth or adoption), or spouse of any such Person; and any entity in which any of
the foregoing has a direct or indirect interest (except through ownership of
less than five percent (5%) of the outstanding shares of any entity whose
securities are listed on a national securities exchange or traded in the
national over-the-counter market).

“Taxes” means any and all taxes, charges, fees, levies or other assessments,
including, without limitation, income, employment, profits, use, alternative
minimum, gross receipts, value added, excise, real or personal property, sales,
withholding, social security, retirement, unemployment, occupation, service,
service use, license, net worth, payroll, franchise, transfer and recording
taxes, fees and charges, imposed by the IRS or any taxing authority (whether
domestic or foreign including, without limitation, any state, county, local or
foreign government or any subdivision or taxing agency thereof (including a
United States possession)), whether computed on a separate, consolidated,
unitary, combined or any other basis; and such term includes (i) any interest
whether paid or received, fines, penalties or additional amounts attributable
to, or imposed upon, or with respect to, any such taxes, charges, fees, levies
or other assessments and (ii) any liability for such amounts as a result of
being a member of a consolidated, combined, unitary or affiliated group or of a
contractual obligation to indemnify any other Person or other entity.

 

4



--------------------------------------------------------------------------------

“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any taxing authority or
jurisdiction (foreign or domestic) with respect to Taxes, including, without
limitation, information returns, any documents with respect to or accompanying
payments of estimated Taxes, or with respect to or accompanying requests for the
extension of time in which to file any such report, return, document,
declaration or other information.

“Third Party Software” means any off-the-shelf software program, utility, tool,
or application, or any software program which was not developed at the specific
request or direction of Seller.

“Verified Balance Sheets” means the unaudited balance sheets of Seller dated as
of December 31, 2010, and the related unaudited statements of income and cash
flows of Seller for the year then ended, and when completed, both (i) the
audited balance sheet of Seller dated as of December 31, 2010, and the related
audited statements of income and cash flows of Seller for the year then ended,
and (ii) the audited balance sheet of Seller dated as of September 30, 2011, and
the related audited statements of income and cash flows of Seller for the nine
month period then ended.

 

5



--------------------------------------------------------------------------------

In addition, the following terms have the respective meanings indicated in the
sections of this Agreement listed below:

 

September 30,

Defined Term

     Section  

Acquisition Proposal

       7.6   

Agreement

       Preamble   

Assignment and Assumption Agreement

       8.11 (e) 

Assumed Contracts

       2.3 (a)(iii) 

Assumed Liabilities

       2.3 (a) 

Basket

       11.3 (b) 

Benefit Plan

       5.20   

Bill of Sale

       8.11 (f) 

Business

       Recitals   

Cap

       11.3 (b) 

Cash Consideration

       3.1 (b) 

Claims Notice

       11.2 (a) 

Closing

       4.1   

Closing Date

       4.1   

Closing Date Working Capital

       3.4 (b) 

Closing Date Working Capital Statement

       3.4 (b) 

Closing Date Payment

       3.1 (b) 

Controlled Group Member

       5.20   

Convertible Note

       3.3 (a) 

Creditor Payments

       3.1 (d) 

Deposit

       3.1 (a) 

Differences

       3.4 (d)(ii) 

Disclosure Supplement

       7.5   

Earnout Note

       3.2 (a) 

Earnout Period

       3.2 (a) 

Earnout Consideration

       3.2 (a) 

Employment Agreements

       8.6   

Estimated Closing Working Capital

       3.4 (a) 

Estimated Working Capital Statement

       3.4 (a) 

Excluded Assets

       2.2   

Expiration Date

       11.3 (a) 

Final Purchase Price

       3.4 (e) 

Final Working Capital Schedule

       3.4 (d)(iii) 

Fundamental Representations

       11.3 (a) 

Indemnified Party

       11.2 (a) 

Indemnifying Party

       11.2 (a) 

Independent Auditors

       3.4 (d)(ii) 

Initial Purchase Price

       3.1 (b) 

Initial Working Capital Adjustment

       3.4 (a) 

Interpoint Division

       3.2 (a) 

Interpoint Recurring Revenue

       3.2 (b) 

Leased Real Property

       5.4 (a) 

Liability Claim

       11.2 (a) 

License Payment

       3.2 (c) 

Losses

       11.1 (a) 

Member

       Preamble   

Member Powers of Attorney

       Recitals   

New Monthly Financials

       7.7   

Notice of Disagreement

       3.4 (c)(ii) 

Parent

       Preamble   

Parent Common Stock

       3.3 (a) 

Payoff Letters

       3.1 (c) 

Private Resolution Period

       3.4 (d)(i) 

Purchased Assets

       2.1   

Purchaser

       Preamble   

Purchaser Indemnified Party

       11.1 (a) 

Real Property Lease

       5.4 (a) 

Registration Rights Agreement

       3.3 (b) 

Resolved Objections

       3.4 (d)(i) 

Restrictive Covenant Agreement

       8.11 (g) 

Retained Liabilities

       2.3 (b) 

Review Period

       3.4 (c)(i) 

Seller

       Preamble   

Seller Indemnified Party

       11.1 (b) 

Seller Representative

       13.1 (a) 

Settlement Date

       3.4 (d)(iii) 

Specified Seller Liabilities

       3.1 (d) 

Statement of Claims

       3.4 (d)(ii) 

Streamline Health Recurring Revenue

       3.2 (b) 

Target Working Capital

       3.4 (a) 

Termination Date

       10.1 (b) 